

Execution Version








AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
PAN2 B2 LLC,
a Delaware Limited Liability Company
 
Dated as of December 22, 2017








 



--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page






Article 1
DEFINITIONS AND CONSTRUCTION    1

1.01
Definitions    1

1.02
Construction    13

Article 2
ORGANIZATION    14

2.01
Formation    14

2.02
Name    14

2.03
Registered Office; Registered Agent; Principal Office    14

2.04
Purposes    14

2.05
No State-Law Partnership    15

2.06
Units; Certificates of Membership Interest; Applicability of Article 8 of
UCC    15

Article 3
MEMBERSHIP; DISPOSITIONS OF INTERESTS    15

3.01
Members    15

3.02
Representations, Warranties and Covenants    15

3.03
Dispositions and Encumbrances of Membership Interests    17

3.04
Drag, Tag, Right of First Offer    23

3.05
Liability to Third Parties    28

3.06
Withdrawal    28

3.07
Permitted Transfers to Controlled Affiliates    28

3.08
Upstream Pledges and Upstream Realization    29

Article 4
CAPITAL ACCOUNTS    29

4.01
Capital Accounts    29

4.02
Additional Capital Contributions; Member Loans    31

4.03
Return of Contributions    32

Article 5
DISTRIBUTIONS AND ALLOCATIONS    32

5.01
Allocations    32

5.02
Distributions    35

5.03
Distributions on Dissolution and Winding Up    35

5.04
Varying Interests    36

5.05
Withholding    36

Article 6
MANAGEMENT    36

6.01
Management; Standard of Care; No Commingling of Funds    36

6.02
Personnel of Affiliates; Authorized Signatories    38

6.03
Consent Required for Certain Actions    38

6.04
Transferability of Consent Rights    42



i


LA1250753.4
Error! No document variable supplied.
706682391 13425973
706682391 13425973
706682391 13425973
706682391 13425973
Error! Document Variable not defined.
Error! Document Variable not defined.
Error! Document Variable not defined.





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 






6.05
Limitations of Liability    42

6.06
Indemnification and Exculpation    43

6.07
Loss of Rights    44

6.08
Consequences of Removal of Managing Member of Holdings    47

Article 7
TAXES    47

7.01
Tax Matters Member    47

7.02
Tax Reporting    50

Article 8
BOOKS, RECORDS, REPORTS, AND CONFIDENTIALITY    50

8.01
Maintenance of Books    50

8.02
Reporting    51

8.03
Confidentiality    52

8.04
Third Party Beneficiaries    55

8.05
Survival    55

Article 9
DISSOLUTION, WINDING-UP AND TERMINATION    55

9.01
Dissolution    55

9.02
Winding-Up and Termination    55

9.03
Certificate of Cancellation    57

Article 10
GENERAL PROVISIONS    57

10.01
Offset    57

10.02
Notices    57

10.03
Amendment or Restatement    57

10.04
Binding Effect    57

10.05
Governing Law; Construction    57

10.06
Dispute Resolution Procedure    58

10.07
Jurisdiction; Service of Process    58

10.08
Third Parties    58

10.09
Severability    58

10.10
Execution in Counterparts    58

10.11
Corporate Opportunities, Waiver of Fiduciary Duties, Etc.    59

10.12
Covenants for the Benefit of Panhandle B Member    59



ii


LA1250753.4
Error! No document variable supplied.
706682391 13425973
706682391 13425973
706682391 13425973
706682391 13425973
Error! Document Variable not defined.
Error! Document Variable not defined.
Error! Document Variable not defined.





--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 






Exhibit A    –    Members, Capital Contributions, Etc.
Exhibit B    –    Members’ Addresses for Notice


iii


LA1250753.4
Error! No document variable supplied.
706682391 13425973
706682391 13425973
706682391 13425973
706682391 13425973
Error! Document Variable not defined.
Error! Document Variable not defined.
Error! Document Variable not defined.





--------------------------------------------------------------------------------






This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of PAN2 B2 LLC (the “Company”), dated as of December 22, 2017 (the “Effective
Date”), is adopted, executed and agreed to, for good and valuable consideration,
by the Members (as defined herein).
RECITALS
1.    On December 15, 2017, Pattern US Finance Company LLC, a Delaware limited
liability company (“Pattern Finance”), formed the Company as a limited liability
company pursuant to the Delaware Limited Liability Company Act, 6 Del. C. §
18-101, et seq., as amended from time to time (the “Act”) and entered into a
Limited Liability Company Agreement of PAN2 B2 LLC (the “Original LLC
Agreement”).
2.    Prior to the effectiveness of this Agreement, Panhandle B Member 2 LLC, a
Delaware limited liability company (“Panhandle B Member”) transferred to the
Company, and the Company acquired, 50% of the Class B membership interests in
Panhandle Wind Holdings 2 LLC, a Delaware limited liability (“Holdings”),
pursuant to that certain Assignment and Assumption Agreement between the Company
and Panhandle B Member dated as of the date hereof.
3.    Holdings owns 100% of the membership interests in Pattern Panhandle Wind 2
LLC, a Delaware limited liability company (the “Project Company”), which owns a
181.7 MW nameplate capacity wind project in Carson County, Texas (the “Wind
Farm”).
4.    Vertuous Energy LLC, a Delaware limited liability company (the “Investor”)
has agreed to acquire 98% of the membership interests in the Company pursuant to
that certain Purchase and Sale Agreement (the “Purchase and Sale Agreement”),
dated as of June 16, 2017, between the Investor and Pattern Energy Group Inc., a
Delaware corporation (“Pattern”); and
5.    The Members wish to amend and restate the Original LLC Agreement in its
entirety and to adopt the following Agreement with respect to various matters
relating to the Company.
Accordingly, the Members hereby agree as follows:
Article 1
DEFINITIONS AND CONSTRUCTION
1.01    Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below or set forth in the Sections referred to
below:
Act – as defined in the Recitals.
Additional Contribution – as defined in Section 4.02(f).
Adjusted Capital Account – with respect to any Member, the balance in such
Member’s Capital Account as of the end of the relevant taxable year or other
applicable date, increased by the amount that such Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Treasury
Regulations Sections 1.704-2(g)(l) and 1.704-2(i)(5), and decreased by such
items





--------------------------------------------------------------------------------











described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The adjustments in this definition of Adjusted Capital Account are intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
Affiliate – with respect to any Person, any other Person directly or indirectly
controlling, controlled by or under common control with such Person provided
that (x) the Company shall not be deemed an Affiliate of either Pattern Finance
or Investor for any purpose hereunder, and (y) neither Member shall be deemed an
Affiliate of the other Member for any purpose hereunder.
Affiliated Party – with respect to any Person, any Affiliate of such Person and
any director, officer, employee and agent of such Person and of such Person’s
Affiliates.
Agreement – as defined in the introductory paragraph.
Amended Code – the Code, as amended by the Bipartisan Budget Act.
Article 9 Disposition – as defined in Section 3.04(b).
Assignee – any Person that acquires a Membership Interest or any portion thereof
through a Disposition; provided, however, that, an Assignee shall have no right
to be admitted to the Company as a Member except in accordance with
Section 3.03(b)(ii).
Auction Rate Securities – a security with a long term maturity which bears
interest at a rate set in an auction process.
Bankruptcy or Bankrupt – with respect to any Person, that (a) such Person
(i) makes a general assignment for the benefit of creditors; (ii) files a
voluntary bankruptcy petition; (iii) becomes the subject of an order for relief
or is declared insolvent in any federal or state bankruptcy or insolvency
proceedings; (iv) files a petition or answer seeking for such Person a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law; (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in a proceeding of the type described in
subclauses (i) through (iv) of this clause (a); or (vi) seeks, consents to, or
acquiesces in the appointment of a trustee, receiver, or liquidator of such
Person or of all or any substantial part of such Person’s properties; or (b) a
proceeding seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution, or similar relief under any Law has been commenced
against such Person, and sixty (60) Days have expired without dismissal thereof
or with respect to which, without such Person’s consent or acquiescence, a
trustee, receiver, or liquidator of such Person or of all or any substantial
part of such Person’s properties has been appointed and sixty (60) Days have
expired without the appointment’s having been vacated or stayed, or sixty (60)
Days have expired after the date of expiration of a stay, if the appointment has
not previously been vacated.
Bipartisan Budget Act – Title XI of the Bipartisan Budget Act of 2015 and any
related provisions of law, court decisions, regulations, rules, and
administrative guidance.


-2-    
 
 









--------------------------------------------------------------------------------











Business Day – any day other than a Saturday, a Sunday, or a holiday on which
the principal chartered banks in San Francisco, California, USA or Montreal,
Quebec, Canada are not open for business.
Capital Account – the account to be maintained by the Company for each Member in
accordance with Section 4.01.
Capital Call – a call by the Managing Member to the Members to contribute a
specified amount of money to the Company, as provided in Section 4.02.
Capital Contribution – with respect to any Member, the amount of money, and the
net agreed value (as unanimously agreed to by Members) of any property (other
than money) contributed to the Company by the Member taking into account any
liabilities described in Treasury Regulation 1.704-1(b)(2)(iv)(b)(2). Any
reference in this Agreement to the Capital Contribution of a Member shall
include any Capital Contribution of its predecessors in interest.
Cash Equivalents – any of the following having a maturity of not greater than
one year from the date of issuance thereof: (a) readily marketable direct
obligations of the government of the United States of America or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the government of the United States of America, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
member of the Federal Reserve System, issues (or the parent of which issues)
commercial paper rated as described in clause (c) below, is organized under the
laws of the United States or any State thereof and has combined capital and
surplus of at least $1,000,000,000.00, or (c) commercial paper issued by any
corporation organized under the laws of any State of the United States and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s Investor Service,
Inc. (or any successor thereto) or “A-1” (or the then equivalent grade) by
Standard & Poor’s Rating Group, a division of Standard & Poor’s Corporation (or
any successor thereto); provided, that, for the avoidance of doubt, Auction Rate
Securities shall not be Cash Equivalents.
Certified Public Accountants – a firm of independent public accountants selected
from time to time by the Managing Member, subject to Section 6.03; provided, the
initial Certified Public Accountants shall be Ernst & Young LLP with respect to
financial matters and Deloitte & Touche USA LLP with respect to Tax matters.
Claims – all claims, actions, causes of action, demands, assessments, losses,
damages, liabilities, Taxes, penalties, costs and expenses (including reasonable
attorneys’ fees and expenses) from losses (including amounts paid in settlement
of claims) of every kind and character.
Class A Termination Date – as defined in Section 6.01(g).
Class B Membership Interests Disposition – as defined in the acknowledgment of
this Agreement by Panhandle B Member attached hereto.
Code – the Internal Revenue Code of 1986, as amended.


-3-    
 
 









--------------------------------------------------------------------------------











Company – as defined in the introductory paragraph.
Company Minimum Gain – the meaning set forth with respect to the term
“partnership minimum gain” in Treasury Regulation Sections 1.704-2(b)(2) and
1.704-2(d).
Competitively Sensitive Information – as defined in Section 8.03.
Confidential Information – as defined in Section 8.03.
Consult or Consultation – to confer with, and reasonably consider and take into
account the reasonable suggestions, comments or opinions of another Person.
Contributing Member – as defined in Section 4.02(f).
Control – the possession, directly or indirectly, of:
(a)    (i) in the case of a corporation, more than fifty percent (50%) of the
outstanding voting securities thereof; (ii) in the case of a limited liability
company, partnership, limited partnership or joint venture, the right to more
than fifty percent (50%) of the distributions (including liquidating
distributions) therefrom (for the avoidance of doubt, with respect to the
Company, the Managing Member shall at all times be deemed to be in control);
(iii) in the case of a trust or estate, including a business trust, more than
fifty percent (50%) of the beneficial interest therein; and (iv) in the case of
any other entity, more than fifty percent (50%) of the economic or beneficial
interest therein; or
(b)    in the case of any entity, the power or authority, through ownership of
voting securities, by contract or otherwise, to exercise a controlling influence
over the management of the entity;
and the terms “controlling”, “controlled by” and “under common control with”
have meanings correlative to the foregoing.
Controlled Affiliate – (i) in respect of Investor, an Affiliate of Investor that
is controlled by PSP, and (ii) in respect of Pattern Finance, an Affiliate of
Pattern Finance that is controlled by Pattern.
Day – a calendar day; provided, however, that if any period of Days referred to
in this Agreement shall end on a Day that is not a Business Day, then the
expiration of such period shall be automatically extended until the end of the
first succeeding Business Day.
Delaware Certificate – as defined in Section 2.01.
Dispose, Disposing or Disposition – with respect to any asset (including any
Unit or Membership Interest or any portion thereof), a sale, assignment,
transfer, conveyance, gift, exchange or other disposition of such asset, whether
such disposition be voluntary, involuntary or by operation of Law, including the
following: (i) a merger or consolidation of such entity (other than where such
entity is the survivor thereof), (ii) a conversion of such entity into another
type of entity to the extent


-4-    
 
 









--------------------------------------------------------------------------------











that such conversion would be treated as a sale or exchange of such asset for
federal income tax purposes, or (iii) a distribution of such asset, including in
connection with the dissolution, liquidation, winding-up or termination of such
entity (unless, in the case of dissolution, such entity’s business is continued
without the commencement of liquidation or winding-up). For avoidance of doubt,
the Parties agree that an Encumbrance is not a Disposition.
Dispute – as defined in Section 10.06.
Disqualified Tax Exempt Person -- any Person that is treated as (i) a
“tax-exempt entity” within the meaning of Section 168(h)(2) of the Code or (ii)
a “tax-exempt controlled entity” within the meaning of Section 168(h)(6)(F) of
the Code.
Dissolution Event – as defined in Section 9.01.
Distributable Cash – as of any date, all cash, Cash Equivalents and liquid
investments (excluding proceeds of any Capital Contributions) held by the
Company as of such date, subject to retaining sufficient cash reserves to meet
the Company’s reasonably foreseeable needs in relation to: existing or
reasonably foreseeable obligations; solvency; and the current annual budget
(including all agreed retention, capital expenditures and reserves).
Distribution Date – in respect of any month, the last Business Day of the
following calendar month.
Drag Along Notice – as defined in Section 3.04(a).
Drag Along Sale – as defined in Section 3.04(a).
Drag Sale Interests – as defined in Section 3.04(a).
Effective Date – as defined in the introductory paragraph.
Encumber, Encumbering or Encumbrance – the creation of a lien (statutory or
otherwise), mortgage, deed of trust, claim, option, easement, charge, pledge,
security interest, hypothecation, assignment, use restriction or other
encumbrance of any kind or nature whatsoever, whether voluntary or involuntary,
choate or inchoate (including any agreement to give any of the foregoing), and
any conditional sale or other title retention agreement.
Energy Hedge Agreement – the Energy Hedge Agreement specified on Exhibit C to
the Holdings Operating Agreement, and any replacement energy hedge agreement
entered into in accordance with this Agreement.
Environmental Law – any and all applicable Laws pertaining to pollution or
protection of health, safety, environment or natural resources, including
applicable Laws (both statutory and common law) relating to actual or threatened
emissions, discharges, or releases of pollutants, raw materials, products,
contaminants, or hazardous or toxic materials or wastes into ambient air,
surface water, groundwater, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of pollutants, contaminants, or hazardous or toxic


-5-    
 
 









--------------------------------------------------------------------------------











materials or wastes, and including all Governmental Approvals and agreements and
duties issued under or imposed by such applicable Laws.
ERCOT – the Electric Reliability Council of Texas, Inc., and any successor
thereto.
ERISA – as defined in Section 3.02(f).
ERISA Plan – as defined in Section 3.02(f).
Escalated Good Faith Discussions – as defined in Section 10.06.
FERC – the Federal Energy Regulatory Commission or any successor thereto.
Flip Point – as defined in the Holdings Operating Agreement.
Funding Notice – as defined in Section 4.02.
GAAP – United States generally accepted accounting principles as in effect from
time to time, applied on a consistent basis.
Governmental Approval – all permits, licenses, approvals orders, determinations
and authorizations of, and filing and registrations with, any Governmental
Authority, NERC or ERCOT.
Governmental Authority – means any federal or national, state, provincial,
county, municipal or local government or regulatory or supervisory department,
body, political subdivision, commission, agency, instrumentality, ministry,
court, judicial or administrative body, taxing authority, or other authority
thereof (including any corporation or other entity owned or controlled by any of
the foregoing) acting in a regulatory capacity and having jurisdiction over the
matter or Person in question.
Holdings – as defined in the Recitals.
Holdings Operating Agreement – the Third Amended and Restated Limited Liability
Company Agreement of Panhandle Wind Holdings 2 LLC, dated as of November 10,
2014, as amended from time to time.
including – including, without limitation.
Initial Good Faith Discussions– as defined in Section 10.06.
Investor – as defined in the Recitals.
IRS – U.S. Internal Revenue Service or any successor agency.
Law – any treaty, constitution, law (including Environmental Law), statute,
ordinance, rule, order, decree, restriction, requirement, regulation or other
directive which is legally binding or has the effect of law and has been
enacted, issued or promulgated by any Governmental Authority.


-6-    
 
 









--------------------------------------------------------------------------------











Loss – any claim, obligation, liability, loss, damage, injury (to person,
property, or natural resources), action, suit, judgment, cost and expense
(including reasonable attorney’s fees) of whatever kind or nature, including Tax
Losses, whether or not well founded, meritorious or unmeritorious, demanded,
asserted or claimed.
Managing Member – initially, Pattern Finance and thereafter any Person that is
appointed as Managing Member in accordance with this Agreement.
Material Contract shall mean contracts of the following types:
1.    any lease or other type of agreement granting long-term real property
tenure rights that is material to the Wind Farm, taken as a whole;
2.    applicable third-party partnership agreements (including agreements with
tax equity partners);
3.    the engineering, procurement and construction agreement, balance-of-plant
construction contract or similar agreement and related guarantee (but only to
the extent adversely affecting the warranty provisions thereof);
4.    the turbine supply agreement or similar material equipment supply
agreement and related guarantee (but only to the extent adversely affecting the
warranty provisions thereof);
5.    the service and maintenance agreement or similar agreement entered into in
respect of the Wind Turbines or any other material equipment;
6.    long-term power purchase agreement, long-term energy hedge agreement or
similar agreement entered into with any off-taker to purchase electricity or
other products from the Company or Holdings (or any of their respective
Subsidiaries);
7.    the interconnection agreement;
8.    agreements evidencing indebtedness of the types described in Section
6.03(h); provided that agreements evidencing indebtedness that the Company and
its Subsidiaries are permitted to incur without the Investor’s consent under
Section 6.03(h) shall not require the Investor’s consent under Section 6.03(n);
9.    any other contract that affects the operating period of the Wind Farm to
which the Company or Holdings (or any of their respective Subsidiaries) is a
party or by which such Person, or any of its assets is bound and that:
(a)
limits the freedom of the Company or Holdings (or any of their respective
Subsidiaries) to compete in any line of business or with any Person or in any
area or granting “most favored nation” or similar status, in a manner that is
material to the Wind Farm, taken as a whole;



-7-    
 
 









--------------------------------------------------------------------------------











(b)
is with Pattern or any of its Affiliates that is material to the Wind Farm,
taken as a whole; or

(c)
the entry into or loss of which would result in a material adverse effect on the
Company or Holdings (or any of their respective Subsidiaries) or the Wind Farm.

Member – any Person executing this Agreement as of the Effective Date as a
member or thereafter admitted to the Company as a member as provided in this
Agreement, but such term does not include any Person who has ceased to be a
member in the Company. Exhibit A hereto sets forth certain particulars
concerning the Members as of the Effective Date. The Managing Member shall
amend, or cause to be amended, Exhibit A from time to time to reflect changes in
the information set forth therein, including the admission or withdrawal of
Members in accordance with this Agreement.
Member Nonrecourse Debt – the meaning set forth with respect to the term
“partner nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).
Member Nonrecourse Deductions – has the meaning set forth with respect to the
term “partner nonrecourse deductions” in Treasury Regulation Sections
1.704-2(i)(1) and 1.704-2(i)(2).
Membership Interest – with respect to a Member, the entire ownership interest of
such Member in the Company, including its share of income, gain, loss and
credits and the right to receive distributions from the Company and all other
rights, powers and benefits accorded a member under this Agreement and the
duties and obligations of such Member hereunder.
Minimum Gain Attributable to Member Nonrecourse Debt – that amount with respect
to each Member Nonrecourse Debt that is equal to the Company Minimum Gain that
would result if such Member Nonrecourse Debt were treated as a Nonrecourse
Liability, determined in accordance with the principles of Treasury Regulation
Section 1.704-2(i)(3).
MOMA – the Management, Operation and Maintenance Agreement dated December 20,
2013, between the Project Company and Pattern Operators LP, and any replacement
MOMA entered into in accordance with this Agreement or the Holdings Operating
Agreement.
NERC – the North American Electric Reliability Corporation and any successor
thereto.
Non-Contributing Member – as defined in Section 4.02(f).
Nonrecourse Deduction – the meaning set forth in Treasury Regulation
Sections 1.704-2(b)(1) and 1.704-2(c).
Nonrecourse Liability – the meaning set forth in Treasury Regulation
Section 1.704‑2(b)(3).
Original LLC Agreement – as defined in the Recitals.


-8-    
 
 









--------------------------------------------------------------------------------











Panhandle B Member – as defined in the Recitals.
Parties – the Members executing this Agreement, and any other Person that
becomes a Member in accordance with the provisions hereof.
Partnership Representative – has the meaning assigned to that term in Section
6223 of the Amended Code and any Treasury Regulations or other administrative or
judicial pronouncements promulgated thereunder.
Pattern – as defined in Recitals.
Pattern Control Rights Transfer – as defined in Section 6.07.
Pattern Finance – as defined in the Recitals.
Pattern Seller – as defined in Section 3.04(a).
Permitted Transferee – with respect to any Person, a Controlled Affiliate of
such Person; provided that, with respect to PSP, none of its portfolio companies
or other investments shall be deemed a Permitted Transferee.
Person – has the meaning assigned to that term in Section 18-101(12) of the Act
and also includes Governmental Authority and any other entity.
Principal Project Documents – as defined in the Holdings Operating Agreement.
Pro Rata Share – as to the holder of any class of Units, the number of Units of
such class held by such Member divided by the total number of Units of such
class outstanding, in each case as set forth opposite its name on Exhibit A.
Project Administration Agreement – as defined in the Holdings Operating
Agreement.
Project Company – as defined in the Recitals.
PSP – the Public Sector Pension Investment Board.
PSP Seller – as defined in Section 3.04(a)
PSP Veto Rights – as defined in Section 6.07.
PTC Expiration Date – as defined in the Holdings Operating Agreement.
PTC Period – as defined in the Holdings Operating Agreement.
PUCT – the Public Utility Commission of Texas and any successor thereto.
PURA – the Public Utility Regulatory Act, Tex. Util. Code Ann. §§ 11.001-66.017,
as amended.


-9-    
 
 









--------------------------------------------------------------------------------











Purchase and Sale Agreement – as defined in the Recitals.
Regulatory Allocations – as defined in Section 5.01(c).
Related Party – any Person (i) who is related (within the meaning of Section
45(e)(4) of the Code) to the Company, Holdings, or the Project Company if such
relationship would result in failure to satisfy Section 45(a)(2)(B) of the Code
on sales of electricity by the Project Company or (ii) who is related for
purposes of application of the loss disallowance rules of Section 267(a) or
Section 707(b)(1) of the Code to sales of electricity by the Project Company.
Clause (i) of this definition is intended to comply with Code Section 45, Notice
2007-65 and Notice 2008-60, I.R.B. 2008-30, and shall be interpreted consistent
with those provisions.
Related Party Contract – any contract between the Company or Holdings or the
Project Company or any Subsidiaries (on the one hand) and a Member or an
Affiliated Party of a Member (on the other hand) and includes the Project
Administration Agreement and the MOMA.
Representatives – as defined in Section 8.03.
Required Capital – as defined in Section 4.02(f).
ROFO Acceptance Period – as defined in Section 3.04(c).
ROFO Declination – as defined in Section 3.04(c).
ROFO Notice – as defined in Section 3.04(c).
ROFO Offeree – as defined in Section 3.04(c).
ROFO Offeror – as defined in Section 3.04(c).
Service Providers – as defined in Section 6.05(a).
Shell Parent Company – as defined in Section 3.03(b)(iv).
SSA – the sponsor services agreement, dated June 16, 2017, between Pattern and
PSP.
Subject Membership Interests – as defined in Section 3.04(c).
Subsidiary – with respect to any Person, any other Person of which the
securities having a majority of the ordinary voting power in electing the board
of directors (or other governing body), at the time as of which any
determination is being made, are owned by such first Person either directly or
through one or more of its Subsidiaries; provided that, for the purposes of the
definition of Material Contracts and Section 6.03, Holdings and Project Company
shall be deemed to be Subsidiaries of the Company.
Tag Along Acceptance Notice – as defined in Section 3.04(b).
Tag Along Notice – as defined in Section 3.04(b).


-10-    
 
 









--------------------------------------------------------------------------------











Tag Along PSP Seller – as defined in Section 3.04(b).
Tag Along Purchaser – as defined in Section 3.04(b).
Tag Along Sale – as defined in Section 3.04(b).
Tag Along Sale Interests – as defined in Section 3.04(b).
Tagging Interests – as defined in Section 3.04(b).
Tax(es) – (a) any taxes, customs, duties, charges, fees, levies, penalties or
other assessments, fees and other governmental charges imposed by or payable to
any Governmental Authority, including income, gross income, profits, gross
receipts, gains, net proceeds, windfall profit, severance, property, real and
personal property (tangible and intangible), production, sales, use, leasing or
lease, license, excise, interest equalization, duty, franchise, capital stock,
net worth, employment, occupation, payroll, employees’ income withholding, other
withholding, Medicare and Social Security (or similar), unemployment,
disability, payroll, fuel, excess profits, occupational, premium, severance,
estimated, alternative or add-on minimum, ad valorem, value added, turnover,
user, transfer, registration, stamp, interest equalization, or environmental
tax, or any other tax, custom, duty, fee, levy or other like assessment or
charge of any kind whatsoever, together with any interest, penalty, addition to
tax, or additional amount attributable thereto; and (b) any liability for the
payment of amounts with respect to payment of a type described in the preceding
clause (a), including as a result of being a member of an affiliated,
consolidated, combined or unitary group, as a result of succeeding to such
liability as a result of merger, conversion or asset transfer or as a result of
any obligation under any tax sharing, tax allocation or tax indemnity agreement
or similar arrangement, by operation of law or otherwise.
Taxable Corporation – a Person that (a) is treated as an association taxable as
a corporation and whose income is subject to tax under Section 11 of the Code
and (b) is not treated (i) as a “tax-exempt entity” within the meaning of
Section 168(h)(2) of the Code or (ii) as a tax exempt entity for purposes of
Section 168(h)(5) or Section 168(h)(6) of the Code.
Tax Loss – means (i) any Tax and (ii) any economic damages or losses relating to
Tax, including but not limited to those attributable to unavailability or
deferral of any Tax loss, deduction or credit, any indemnification or make-whole
payments made to any Person, and any economic adjustment under any tax equity,
joint venture or other arrangement (including any delay or reduction in any
allocation of profits, loss and/or tax attributes or any distribution of cash or
proceeds from any company or a holding vehicle thereof)
Tax Matters Member – as defined in Section 7.01(a).
Third Party – with respect to any Member or Pattern, any Person who deals at
arm’s length with such Member or Pattern, as the case may be.
Third Party Transfer Documents – as defined in Section 3.04(a).


-11-    
 
 









--------------------------------------------------------------------------------











Transfer – to sell, assign, dispose of, exchange, pledge, Encumber, hypothecate
or otherwise transfer any Unit or Membership Interest or any portion thereof, or
any participation or interest therein, whether directly or indirectly (including
pursuant to a derivative transaction), or agree or commit to do any of the
foregoing; provided that (i) neither the granting by any Person of a lien to a
bona fide third party lender as collateral security for the obligations of such
Person to such lender (an “Upstream Pledge”), or any action by such a lender to
foreclose on any such lien (an “Upstream Realization”), shall be deemed a
Transfer of any Unit or Membership Interest, except that the sale by such a
lender of the applicable Unit or Membership Interest to a third party, whether
in a foreclosure sale or otherwise, shall constitute a Transfer and (ii) a
Transfer of the units or other equity interest in a Member or in any Person that
directly or indirectly holds units or other equity interests in such Member,
other than an Upstream Pledge or Upstream Realization, shall not constitute a
Transfer by the Member of its Units provided that (a) where the Member is
Pattern Finance, that after such Transfer, Pattern continues to ultimately
control Pattern Finance and (b) where the Member is the Investor, that after
such Transfer, PSP continues to ultimately control the Investor.
Treasury Regulations – the federal income Tax regulations promulgated under the
Code or the Amended Code, as such regulations may be amended from time to time
(including corresponding provisions of successor Treasury Regulations).
Uniform Commercial Code – the Uniform Commercial Code as in effect from time to
time in the State of New York.
United States person – has the meaning set forth in Section 7701(a)(30) of the
Code.
Units – as defined in Section 2.06.
Upstream Pledge – as defined in the definition of “Transfer”.
Upstream Realization – as defined in the definition of “Transfer”.
Voting Agreement – the Voting Agreement, dated as of the date hereof, between
the Panhandle B Member and the Investor, as amended from time to time.
Wind Farm – as defined in the Recitals.
Wind Turbine – each of the 79 Siemens SWT-2.3-108 wind turbine generators that
are included in the Wind Farm, together with the associated mechanical systems,
communications systems and towers.
Other terms defined herein have the meanings so given them in this Agreement.
1.02    Construction. Unless the context requires otherwise: (a) the gender (or
lack of gender) of all words used in this Agreement includes the masculine,
feminine, and neuter; (b) words used or defined in the singular include the
plural and vice versa; (c) references to Articles and Sections refer to Articles
and Sections of this Agreement; (d) references to Exhibits refer to the Exhibits
attached to this Agreement, each of which is made a part hereof for all
purposes;


-12-    
 
 









--------------------------------------------------------------------------------











(e) references to Laws refer to such Laws as they may be amended from time to
time, and references to particular provisions of a Law include any corresponding
provisions of any succeeding Law; (f) terms defined in this Agreement are used
throughout this Agreement and in any Exhibits hereto as so defined; and
(g) references to money refer to legal currency of the United States of America.
ARTICLE 2    
ORGANIZATION
2.01    Formation. The Company was formed as a Delaware limited liability
company by the filing of a Certificate of Formation of PAN2 B2 LLC (the
“Delaware Certificate”), dated as of December 15, 2017, with the Secretary of
State of Delaware pursuant to the Act. Pursuant to this Agreement, the Investor
is being admitted as a new Member, and the Members desire to continue the
Company for the purposes and upon the terms and conditions set forth herein.
This Agreement shall be effective upon the execution and delivery of this
Agreement by all Parties.
2.02    Name. The name of the Company is “PAN2 B2 LLC” and all Company business
must be conducted in that name.
2.03    Registered Office; Registered Agent; Principal Office. The address of
the registered office of the Company required by the Act to be maintained in the
State of Delaware shall be 1209 Orange Street, Wilmington, DE 19801 or such
other office (which need not be a place of business of the Company) as the
Managing Member may designate in the manner provided by Law. The registered
agent of the Company in the State of Delaware shall be Corporation Trust Company
or such other Person or Persons as the Managing Member may designate in the
manner provided by Law. The principal office of the Company in the United States
shall be at such place as the Managing Member may designate, which need not be
in the State of Delaware, and the Company shall maintain records there or in
such other place as the Managing Member shall designate. The Managing Member
shall give prompt notice to each Member of any election or change in the
principal office of the Company.
2.04    Purposes. The purposes of the Company are limited to (i) indirectly
through Holdings and the Project Company, to acquiring, financing, developing,
owning, leasing, selling, procuring, encumbering, securing, designing,
constructing, reconstructing, erecting, installing, testing, commissioning,
decommissioning, improving, replacing, relocating, removing, repairing,
maintaining, using, monitoring, managing, operating, repowering, dismantling,
and disposing of the Wind Farm; (ii) to own, hold or dispose of the membership
interests in Holdings owed by the Company; (iii) exercising any power and taking
any action as are considered necessary or desirable in connection with the
administration of the Company’s affairs described in clauses (i) and (ii) of
this Section 2.04, including the maintaining of records, the engagement of
professional advisors and consultants, the establishment of bank accounts, and
prosecution or defense of legal actions; and (iv) taking all actions incidental,
ancillary, necessary or appropriate to the foregoing that may be engaged in by a
limited liability company formed under the Act. Notwithstanding anything to the
contrary in this Agreement, the Company shall not hold an interest in any Person
where such Person is not wholly owned by the Company (except for its interest in
Holdings).


-13-    
 
 









--------------------------------------------------------------------------------











2.05    No State-Law Partnership. The Members intend that the Company not be a
partnership (including a limited partnership) or joint venture, and that no
Member be a partner or joint venturer of any other Member, for any purposes
other than U.S. federal (and, when applicable, state) Tax purposes, and this
Agreement may not be construed to suggest otherwise.
2.06    Units; Certificates of Membership Interest; Applicability of Article 8
of UCC. Membership Interests shall be represented by units (each, a “Unit”).
Each Unit shall represent a Capital Contribution in the amount of $1.00. The
Members hereby specify, acknowledge and agree that all Units (and the Membership
Interests represented thereby) are securities governed by Article 8 and all
other provisions of the Uniform Commercial Code, and pursuant to the terms of
Section 8-103(c) of the Uniform Commercial Code, such interests shall be
“securities” for all purposes under such Article 8 and under all other
provisions of the Uniform Commercial Code. All Units (and the Membership
Interests represented thereby) shall be represented by certificates, shall be
recorded in a register thereof maintained by the Company, and shall be subject
to such rules for the issuance thereof in compliance with this Agreement.
ARTICLE 3    
MEMBERSHIP; DISPOSITIONS OF INTERESTS
3.01    Members. As of the date of this Agreement, the Members listed on
Exhibit A hereto are hereby admitted as Members of the Company, with the number
of Units set forth in such Exhibit A.
3.02    Representations, Warranties and Covenants. Each Member, severally but
not jointly, hereby represents, warrants and, with respect to Section 3.02(d),
(e), and (g), covenants to the Company and each other Member that the following
statements are true and correct as of the Effective Date or such later date on
which such Person becomes a Member, as applicable, and, with respect to
Section 3.02(d), (e), and (g) shall be true and correct at all times that such
Member is a Member (provided, that the representation, warranty and covenant in
clause (g) below shall be deemed to be given only until the later of (x) the
Flip Point and (y) the PTC Expiration Date, and the representation, warranty and
covenant in clause (e) below shall be deemed to be given only until the PTC
Expiration Date):
(a)    that such Member is duly incorporated, organized or formed (as
applicable), validly existing, and (if applicable) in good standing under the
Law of the jurisdiction of its incorporation, organization or formation; if
required by applicable Law, that such Member is duly qualified and in good
standing in the jurisdiction of its principal place of business, if different
from its jurisdiction of incorporation, organization or formation; and that such
Member has full power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and that all necessary actions by the board
of directors, shareholders, managers, members, partners, trustees,
beneficiaries, or other applicable Persons necessary for the due authorization,
execution, delivery, and performance of this Agreement by that such Member have
been duly taken;
(b)    that such Member has duly executed and delivered this Agreement and the
other documents contemplated herein to which it is a party, and that they
constitute the legal,


-14-    
 
 









--------------------------------------------------------------------------------











valid and binding obligation of such Member, enforceable against it in
accordance with their terms (except as may be limited by bankruptcy, insolvency
or similar Laws of general application and by the effect of general principles
of equity, regardless of whether considered at law or in equity);
(c)    that such Member’s authorization, execution, delivery, and performance of
this Agreement does not and will not (i) conflict with, or result in a breach,
default or violation of, (A) the organizational documents of such Member,
(B) any contract or agreement to which such Member is a party or is otherwise
subject (other than to the extent such conflict, breach, default or violation
would not materially adversely affect its ability to perform its obligations
hereunder), or (C) any Law, order, judgment, decree, writ, injunction or
arbitral award to which such Member is subject; or (ii) require any consent,
approval or authorization from, filing or registration with, or notice to, any
Governmental Authority or other Person, unless such requirement has already been
satisfied;
(d)    that such Member (or, if it is a disregarded entity for federal Tax
purposes, its beneficial owner for federal Tax purposes as provided in Treasury
Regulation 301.7701-3) is and shall be a United States person and shall not be
subject to withholding under Section 1445 or Section 1446 of the Code;
(e)    prior to the PTC Expiration Date, that such Member is not and shall not
be a Related Party;
(f)    that either (i) no part of the Capital Contribution made by such Member,
and no part of any purchase price used by such Member to acquire any Units or
Membership Interest, constitutes assets of any “employee benefit plan” within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) that is subject to Title I of ERISA (an “ERISA
Plan”), or other “benefit plan investor” (as defined in Section 3(42) of ERISA)
or assets allocated to any insurance company separate account or general account
in which any such ERISA Plan or benefit plan investor (or related trust) has any
interest or (ii) the source of the funding used to pay the Capital Contribution
made by such Member is an “insurance company general account” within the meaning
of Department of Labor Prohibited Transaction Exemption 95-60, issued July 12,
1995, and there is no ERISA Plan, treating as a single plan all plans maintained
by the same employer or employee organization, with respect to which the amount
of the general account reserves and liabilities for all contracts held by or on
behalf of such plan exceeds ten percent (10%) of the total reserves and
liabilities of such general account (exclusive of separate account liabilities)
plus surplus, as set forth in the National Association of Insurance
Commissioners “Annual Statement” filed with such Member’s state of domicile;
(g)    that, prior to the later of (x) the Flip Point and (y) the PTC Expiration
Date, either (i) (A) such Member is not and shall not be a “tax-exempt entity”
within the meaning of Code Section 168(h)(2)(A) or a “tax-exempt controlled
entity” within the meaning of Code Section 168(h)(6)(F)(iii)(I) and (B) no
Person who owns a direct or indirect interest in such Member is or shall be a
“tax-exempt entity” or a “tax-exempt controlled entity”, unless such Person owns
such interest solely through a Taxable Corporation or such Member


-15-    
 
 









--------------------------------------------------------------------------------











is a Taxable Corporation or (ii) such Member has fully indemnified each other
Member and each other member of Holdings for any adverse Tax consequences it
experiences as a result of the classification of such Member or such Person who
owns a direct or indirect interest in such Member as a “tax-exempt entity” or a
“tax-exempt controlled entity” in a manner reasonably acceptable to such other
Members and such other members of Holdings; and
(h)     The Managing Member shall cause both Panhandle B Member and the Company
not to transfer, directly or indirectly, its respective equity interests in
Holdings in violation of any restrictions on disposition thereof under the
Holdings Operating Agreement (unless waived by the applicable members of
Holdings).
The representations, warranties and covenants of the Members contained in this
Section 3.02 shall survive the execution and delivery of this Agreement and
continue in full force and effect with respect to each Member until it ceases to
be bound by the provisions of this Agreement.
3.03    Dispositions and Encumbrances of Membership Interests.
(a)    General Restriction. No Member may Dispose of or Encumber all or any
portion of its Units or Membership Interest except in strict accordance with
this Section 3.03. Any attempted Disposition or Encumbrance of any Unit or
Membership Interest by a Member, other than in strict accordance with this
Section 3.03, shall be, and is hereby declared, null and void ab initio. The
Members agree that a breach of the provisions of this Section 3.03 may cause
irreparable injury to the Company and to the other Members for which monetary
damages (or other remedy at law) are inadequate in view of (i) the complexities
and uncertainties in measuring the actual damages that would be sustained by
reason of the failure of a Member to comply with such provision and (ii) the
uniqueness of the Company’s business and the relationship among the Members.
Accordingly, the Members agree that the provisions of this Section 3.03 may be
enforced by specific performance.
(b)    Dispositions of Membership Interests. No Member may Dispose of all or any
portion of its Units and no Assignee of Units may be admitted as a Member or
Managing Member except in compliance with this Section 3.03(b); provided, that
this Section 3.03(b) shall not apply to an Encumbrance or a Disposition upon
foreclosure (or Disposition in lieu of such foreclosure) of an Encumbrance which
shall be governed by Section 3.03(c). No Disposition of a Membership Interest
shall effect a release of the Disposing Member from any liabilities to the
Company or the other Members arising from events occurring prior to or in
connection with the Disposition. The Disposing Member and its Assignee shall
pay, or reimburse the Company and each Member for, all reasonable costs and
expenses incurred by the Company in connection with the Disposition and
admission, on or before the tenth (10th) Day after the receipt by that Person of
the Company’s or such Member’s invoice for the amount due.


-16-    
 
 









--------------------------------------------------------------------------------











(i)    Restrictions on Dispositions. No Disposition of any Membership Interest
or Units by a Member shall be effective unless the following requirements are
satisfied:
(1)    Principal Project Documents. Such Disposition would not result in a
breach of the Holdings Operating Agreement, the Energy Hedge Agreement or any
other Principal Project Documents, unless otherwise waived or consented to in
writing by the applicable counterparty or counterparties thereto so as not to
constitute a breach or default thereunder.
(2)    Applicable Laws and Regulations. (i) Such Disposition would not violate
any provision of applicable Law provided, that this clause (i) shall only apply
to Dispositions to the extent such violation would or would be reasonably likely
to have a material impact on the ability of the Company to perform its
obligations under the Holdings Operating Agreement, Holdings, any Class A member
of Holdings, the Project Company or the Wind Farm; or (ii) such Disposition
shall not be to a transferee that any Member is restricted from doing business
with as a condition of any Governmental Approval related to the Wind Farm or
pursuant to any Law applicable to all members of Holdings.
(3)    Related Party. If such Disposition would occur prior to the PTC
Expiration Date, such Disposition would not be to a Related Party (or a Person
who would become a Related Party as a result of such Disposition).
(4)    Investment Company Act. Such Disposition would not require the Company to
register as an “investment company” under the Investment Company Act of 1940, as
amended.
(5)    Consents and Permits. All Governmental Approvals with respect to such
Disposition shall have been obtained (other than any such Governmental Approval
which, if not obtained, would not result in an adverse impact on the Wind Farm).
(6)    Dispositions to Competitors. Such Disposition by the Investor would not
be to any Person other than Pattern or its Affiliates that directly or
indirectly (including through one or more Affiliates) develops or operates wind
power or solar power projects (collectively, the


-17-    
 
 









--------------------------------------------------------------------------------











“Competitive Activities”) unless such transferee is a pension fund, investment
fund, pooled investment vehicle, insurance company or institutional investor
that is directly or indirectly engaged in Competitive Activities through another
Person (including through one or more Affiliate) provided that (i) the
transferee’s primary business activity is not its direct or indirect ownership
of such Person, and (ii) such Disposition shall not be to the Person that is
directly engaged in Competitive Activities.
(7)    Drag, Tag and Right of First Offer. Such Disposition, to the extent it
constitutes a Transfer, complies with the requirements of Section 3.04.
(8)    Tax Termination. If such Disposition would occur prior to the end of the
PTC Period, either (x) such Disposition would not result in Holdings’
termination within the meaning of Section 708 of the Code or (y) the transferor
fully indemnifies each other Member and each other member of Holdings for any
adverse Tax consequences it experiences as a result of any termination pursuant
to Section 708 of the Code as a result of such Disposition in a manner
reasonably acceptable to such other Members and such other members of Holdings.
(9)    Entity Classification. If such Disposition would occur (i) prior to the
later of the Flip Point and the PTC Expiration Date or (ii) when any Class A
member of Holdings that has a negative balance in its capital account with
respect to Holdings has not consented in writing to such Disposition, either (x)
such Disposition would not cause Holdings to be classified as an entity other
than a partnership (or cause the Company or Holdings to be treated as a publicly
traded partnership taxable as a corporation) for purposes of the Code or (y) the
transferor provides an indemnity from an entity reasonably satisfactory to the
other Members and the other members of Holdings and in a manner reasonably
acceptable to such other Members and such other members of Holdings to each
other Member and each other member of Holdings for any adverse Tax consequences
it experiences as a result of any change in classification caused by such
Disposition.
(10)    EWG. Such Disposition of a Membership Interest would not result in the
Project Company ceasing to be an “exempt wholesale generator” as defined in the


-18-    
 
 









--------------------------------------------------------------------------------











Public Utility Holding Company Act of 2005, as enacted under the Energy Policy
Act of 2005 and FERC’s implementing regulations.
(11)    Tax-Exempt Use Property. If such Disposition would occur prior to the
later of the Flip Point and the PTC Expiration Date, either (x) such Disposition
would not cause the Wind Farm to be treated wholly or partly as “tax-exempt use
property” within the meaning of Section 168(h) of the Code or (y) the transferor
provides an indemnity from an entity reasonably satisfactory to the other
Members and the members of Holdings and in a manner reasonably acceptable to
each other Member and the members of Holdings for any adverse Tax consequences
it experiences as a result of any change in classification caused by such
Disposition.
(12)    OFAC.        Such Disposition is not to a Person (i) who appears on the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control in the United States Department of the Treasury; (ii) with whom a
transaction is prohibited by applicable provisions of Executive Order 13224, the
USA Patriot Act, the Trading with the Enemy Act or the foreign asset control
regulations of the United States Treasury Department, in each case as amended
from time to time; (iii) who is controlled by any Person described in (i) or
(ii); and (iv) who has its principal place of business located in any country
with whose citizens the Company is prohibited from entering into transactions
pursuant to the requirements set forth in (ii).
(13)    Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada).    None of the funds being used to purchase the Units or satisfy the
transferee’s commitments under this Agreement represent or will represent
proceeds of crime for the purpose of the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada).
(14)    Suppression of Terrorism. The Disposition is not to a Person identified
in the Regulations implementing the United Nations Resolutions on the
Suppression of Terrorism, the United Nations Al Qaida and Taliban Regulations,
the Regulations Implementing the United Nations Resolution on the Democratic
People’s Republic of


-19-    
 
 









--------------------------------------------------------------------------------











Korea, the Regulations Implementing the United Nations Resolution on Iran or the
Special Economic Measures (Burma) Regulations.
(15)    Securities Law Exemption.    The Disposition is exempt from all
requirements to file a prospectus, registration statement or similar document
with applicable securities regulatory authorities.
(ii)    Documentation Requirements. In connection with any Disposition permitted
under Section 3.03(b)(i):
(A)    Notice. The Disposing Member shall deliver to each other Member written
notice not less than ten (10) Business Days prior to the effective date of such
Disposition (other than in connection with a Disposition to an Affiliate,
including pursuant to Section 3.03(b)(iv), in which case written notice shall be
given no later than ten (10) Business Days after the effective date of such
Disposition).
(B)    Disposition Instrument. The Disposing Member shall deliver to the
Managing Member an instrument implementing the Disposition in form and substance
reasonably acceptable to the Managing Member and shall do all such acts or
things that may be necessary to effect the Disposition.
(iii)    Admission as a Member. Upon Disposition of Units by a Member in
accordance with Section 3.03(b)(i) and Section 3.03(b)(ii), the Assignee shall
be admitted to the Company as a Member.
(iv)    Indirect Dispositions of Membership Interest Permitted. Nothing in this
Agreement shall restrict, limit or require consent for, any direct or indirect
Disposition of any ownership or membership interest in any Member or any Person
which directly or indirectly holds an ownership or membership in a Member;
provided, however, that any Disposition by any Member that is a Shell Parent
Company or by any Shell Parent Company that directly or indirectly owns a
Member, shall be subject to the applicable requirements of Section 3.03(b)(i)
and Section 3.03(b)(ii)(A) . The “Shell Parent Company” shall mean any direct or
indirect owner of the Company that does not, directly or through any other
Person, own or lease any material assets (other than the Membership Interests),
have an interest in any other project or business or have any material
investments or material rights unrelated to the Company, Holdings, the Project
Company or the Wind Farm. For avoidance of doubt, any Person that owns another
Person (other than the Company, Holdings or the Project Company) that is not a
Shell Parent Company shall not be a Shell Parent Company.
(c)    Encumbrances of Membership Interest; Foreclosure. Nothing in this
Agreement shall limit any Member from Encumbering its Membership Interest to
secure


-20-    
 
 









--------------------------------------------------------------------------------











financial indebtedness of such Member or any Affiliate thereof; provided that a
Member may only Encumber its Membership Interest to secure financial
indebtedness of such Member or any Affiliate thereof if, when granted, the
Encumbrance is not in favor of a Related Party or a Person that would become a
Related Party upon foreclosure of such Encumbrance (with respect to any
Encumbrance prior to the PTC Expiration Date). In addition to complying with the
foregoing proviso, any subsequent Disposition of Membership Interest by the
lenders or their agent to a third party following any such foreclosure (or deed
in lieu of such foreclosure) must comply with the requirements of
Section 3.03(b) other than clause 3.03(b)(i)(7).
3.04    Drag, Tag, Right of First Offer.
(a)     Drag Along Rights.
(1)    Subject to first complying with its obligations pursuant to Section
3.04(c), if Pattern together with any of its Permitted Transferees (to whom a
Membership Interest has been transferred) (collectively, a “Pattern Seller”)
desires to effect a bona fide Transfer of all (but not less than all) of its
direct and indirect ownership interests in Holdings, whether in one transaction
or a series of related transactions (the “Drag Sale Interests” and, any such
transactions or series of related transactions, a “Drag Along Sale”) to any
Third Party, other than a Permitted Transferee, for cash then the Pattern Seller
shall (in its sole discretion) be permitted to deliver written notice to the
Investor and its Permitted Transferees (to whom a Membership Interest has been
transferred) (collectively, a “PSP Seller”) of such Drag Along Sale no later
than fourteen (14) calendar days prior to the anticipated date of consummation
of such Drag Along Sale (the “Drag Along Notice”). Such Drag Along Notice shall
(i) identify the purchaser, the purchase price per the unit of the membership
interests in Holdings and a summary of the other material terms and conditions
of the proposed Drag Along Sale and (ii) be accompanied by forms of all
agreements (including any schedules, exhibits and annexes thereto) to be entered
into by or on behalf or for the account or otherwise for the benefit of the
Pattern Seller, as applicable, in connection with the Drag Along Sale. Following
receipt of the Drag Along Notice, the PSP Seller shall be obligated to sell to
the purchaser all of the PSP Seller’s Membership Interest in the Company at the
purchase price equal to the purchase price per unit of the membership interests
in Holdings multiplied by (x) the number of units of membership interest in
Holdings owned by the Company and (y) PSP Seller’s Pro Rata Share, and otherwise
on the same terms therefor and subject to the same conditions thereto, as the
Pattern Seller.
(2)    Neither the Pattern Seller nor any Controlled Affiliate thereof shall
have entered into any collateral agreement, commitment or understanding with the
purchaser or its affiliates that has or would have the effect of providing to
the Pattern Seller or any such Controlled Affiliate consideration of greater
value than the consideration offered pursuant to the Drag Along Sale; provided
that such restriction shall not apply to any commercial agreement in effect at
the time of such transaction


-21-    
 
 









--------------------------------------------------------------------------------











(including, for the avoidance of doubt, the MOMA and the Project Administration
Agreement) that was entered into prior to the date hereof or following receipt
of an Investor’s consent, if any, required in accordance with Section 6.03 and
the Voting Agreement.
(3)    The PSP Seller shall not be required to make any representations or
warranties with respect to the Drag Along Sale other than customary fundamental
representations and warranties as to ownership, title and due authorization and
the PSP Seller shall be solely responsible for the accuracy of such
representations and warranties (and shall not have any liability for any such
representations and warranties of Pattern Seller). In addition, the PSP Seller
shall only be responsible for any indemnification obligations, escrow amounts
and holdback amounts in connection with the Drag Along Sale on a several and
proportionate (and not joint and several basis) in accordance with its indirect
ownership interests in Holdings relative to the Pattern Seller. The PSP Seller
shall not be required to enter into or be bound by any non-compete or similar
restrictive covenants in connection with any Drag Along Sale.
(4)    If the PSP Seller is not represented on the closing date of the Drag
Along Sale or is represented but fails for any reason whatsoever to produce and
deliver any required instruments and documents as may be consistent with its
obligations hereunder and necessary or desirable to give effect to the sale and
Transfer of applicable Units held by the PSP Seller and as may be necessary to
discharge any encumbrance that affects such Units (collectively, the “Third
Party Transfer Documents”) to the Third Party, then the price per Unit payable
to the PSP Seller in connection with the Drag Along Sale, subject to the
provisions of this Agreement may be deposited by the Third Party in a special
account in the name of the PSP Seller at a branch of the bank used by the Third
Party. Such deposit shall constitute valid and effective payment of any purchase
price payable to the PSP Seller pursuant to this Section 3.04(a) even though the
PSP Seller has, in breach of this Agreement, voluntarily encumbered or disposed
of any of the Units and notwithstanding the fact that a conveyance or
conveyances or assignment or assignments of the Units may have been delivered in
breach of this Agreement to any alleged pledgee, transferee or other Person. If
the purchase price payable to the PSP Seller pursuant to this Section 3.04(a) is
deposited as aforesaid, then, from and after the date of such deposit, and even
though the Third Party Transfer Documents have not been delivered to the Third
Party, the purchase of the Units being sold by the PSP Seller shall be deemed to
have been fully completed and all right, title, benefit and interest, both at
law and in equity, in and to such Units shall be conclusively deemed to have
been transferred and assigned to and become vested in the Third Party and all
right, title, benefit and interest, both at law and in equity, of the PSP
Seller, or of any transferee, assignee or any other Person having any interest,
legal or equitable, therein or thereto shall cease and determine, provided,
however, that the PSP Seller shall be entitled to receive the purchase price
payable to the PSP Seller pursuant to this Section 3.04(a)


-22-    
 
 









--------------------------------------------------------------------------------











so deposited, with interest, upon delivery to the Third Party of the Third Party
Transfer Documents.
(5)    The PSP Seller hereby irrevocably constitutes and appoints the Third
Party as its true and lawful attorney and agent in the name of and on behalf of
the PSP Seller to execute and deliver in the name of the PSP Seller all such
assignments, transfers, deeds or instruments as may be necessary to effectively
transfer and assign the Units held by the PSP Seller to the Third Party,
provided that such assignments, transfers, deeds and instruments do not conflict
with the provisions of this Section 3.04(a). Such appointment and power of
attorney, being coupled with an interest, shall not be revoked by the
dissolution, winding-up, bankruptcy or insolvency of the PSP Seller and the PSP
Seller hereby ratifies and confirms and agrees to ratify and confirm all that
the Third Party may lawfully do or cause to be done by virtue of the provisions
hereof. The PSP Seller hereby irrevocably consents to the Transfer of its Units
made pursuant to the provisions of this Section 3.04(a).
(6)    The Investor and its Permitted Transferees shall be obligated to, and
hereby do, waive any dissenters’ rights, appraisal rights or similar rights in
connection with any Drag Along Sale.
(7)    If, substantially concurrently with the closing of a Drag-Along Sale, the
purchaser in such transaction agrees to the termination of the MOMA and/or
Project Administration Agreement and the MOMA or the Project Administration
Agreement is terminated in connection with such Drag-Along Sale, Pattern will
waive any termination fees payable under such terminated MOMA or Project
Administration Agreement, as applicable.
(8)    This Section 3.04(a) shall not apply to an Article 9 Disposition.
(b)    Tag Along Rights. Subject to first complying with Section 3.04(c), if at
any time a Pattern Seller desires to effect a bona fide Transfer of some or all
of its direct or indirect ownership interests in Holdings whether in one
transaction or a series of related transactions (the “Tag Along Sale Interests”
and, any such transactions or series of related transactions, a “Tag Along
Sale”) to any Third Party, other than a Permitted Transferee, (a “Tag Along
Purchaser”), then the Managing Member shall be required to provide the Investor
and its Permitted Transferees (to the extent that such Permitted Transferees own
any Membership Interest) (collectively the “Tag Along PSP Seller”) with at least
thirty (30) calendar days’ prior written notice (the “Tag Along Notice”) of such
proposed Tag Along Sale. Such Tag Along Notice shall (A) identify the Tag Along
Purchaser, the amount of ownership interests in Holdings proposed to be
transferred directly or indirectly by the Pattern Seller, the percentage of the
then-issued and outstanding Class A membership interests (if any) and Class B
membership interests in Holdings, respectively, that such proposed Transfer
represents, the sales price per unit of the applicable membership interests in
Holdings, and a summary of the other material terms and conditions of the
proposed Tag Along Sale and (B) be accompanied by forms of all agreements
(including any schedules, exhibits and annexes thereto) to be entered into by or
on behalf or for the account or otherwise


-23-    
 
 









--------------------------------------------------------------------------------











for the benefit of the Pattern Seller in connection with the proposed Transfer.
Within twenty (20) calendar days following receipt by the Tag Along PSP Seller
of the Tag Along Notice, the Tag Along PSP Seller may, by providing written
notice (which notice shall be deemed to be irrevocable when sent) (the “Tag
Along Acceptance Notice”) to the Managing Member, elect to Transfer to the Tag
Along Purchaser, as part of the Tag Along Sale, an amount of Units owned by the
Investor (the “Tagging Interests”) up to the total amount of the corresponding
issued and outstanding Class A membership interests (if any) or Class B
membership interests of Holdings proposed to be transferred, directly or
indirectly, to the Tag Along Purchaser pursuant to the Tag Along Sale multiplied
by a ratio, the numerator of which is amount of issued and outstanding Class A
membership interests or Class B ownership interests in Holdings, as applicable,
owned (directly or indirectly) by the Tag Along PSP Seller and the denominator
of which is the total amount of issued and outstanding Class A or Class B
ownership interests in Holdings, as applicable, at the same purchase price per
unit of the Class A or Class B membership interests in Holdings as the Pattern
Seller and otherwise on the same terms therefor and subject to the same
conditions thereto. Neither the Pattern Seller nor any Controlled Affiliate
thereof shall have entered into any collateral agreement, commitment or
understanding with the Tag Along Purchaser or its affiliates that has or would
have the effect of providing to the Pattern Seller or any such Controlled
Affiliate consideration of greater value than the consideration offered pursuant
to the Tag Along Sale; provided that such restriction shall not apply to any
commercial agreement in effect at the time of such transaction (including, for
the avoidance of doubt, the MOMA and the Project Administration Agreement) that
was entered into prior to the date hereof or that was entered into following
receipt of any Investor’s consent, if any, required in accordance with Section
6.03 and the Voting Agreement. If the Tag Along Purchaser does not accept all of
the Tagging Interests tendered by the Tag Along PSP Seller, then the Pattern
Seller shall have the option to either (i) proportionately reduce (on the basis
of the ratio of the direct or indirect ownership interests in Holdings, as the
case may be, held by the Pattern Seller to the Tag Along PSP Seller) the number
of Tag Sale Interests and Tagging Interests to account for the maximum number of
ownership interests that the Tag Along Purchaser is willing to purchase or (ii)
abandon the Tag Along Sale. If the Tag Along PSP Seller does not deliver a Tag
Along Acceptance Notice within twenty (20) calendar days after receipt of the
Tag Along Notice, the Investor shall be deemed to have waived its rights with
respect to the Transfer of its Units pursuant to the applicable Tag Along Sale
and the Pattern Seller shall have until one hundred eighty (180) days after the
expiration of such twenty (20) calendar day period after the date of the Tag
Along Notice in which to Transfer the ownership interests in Holdings described
in the Tag Along Notice on terms not more favorable to the Pattern Seller than
those set forth in the Tag Along Notice. If at the end of such one hundred
eighty (180) day period the Pattern Seller shall not have completed the Transfer
of all of the Pattern Seller’s direct or indirect ownership interests in
Holdings contemplated to be transferred in the Tag Along Notice (reduced to
account for any Tagging Interests (if any) and all Tagging Interests (if any)),
then the Tag Along PSP Seller’s tag along rights shall again apply with respect
to any such unsold ownership interests. This Section 3.04(b) shall not apply to
any “Disposition” (as defined in the Holdings Operating Agreement) of the Class
B membership interests in Holdings pursuant to Article 9 of the Holdings
Operating Agreement (the “Article 9 Disposition”).


-24-    
 
 









--------------------------------------------------------------------------------











(c)    Right of First Offer.
(1) If any Member, PSP or any of its Permitted Transferees or a Pattern Seller
(as applicable, the “ROFO Offeree”) desires to Transfer all or any portion of
its Membership Interest in the Company or direct or indirect ownership interests
in Holdings to any Third Party other than to a Permitted Transferee who agrees
to be bound by the obligations set forth in this Agreement, the ROFO Offeree
(or, if the ROFO Offeree is the Pattern Seller, the Managing Member) shall give
the other Member(s) (the “ROFO Offeror”) written notice setting forth the
details of the Membership Interests of the Company and/or Holdings to be
transferred (the “Subject Membership Interests”) and any other material terms of
the proposed Transfer reasonably known or anticipated by the ROFO Offeree
(a “ROFO Notice”).
(2)    Within forty-five (45) calendar days after delivery of a ROFO Notice, the
ROFO Offeror shall either: (i) deliver a written offer to the ROFO Offeree to
purchase the Subject Membership Interests (a “ROFO Offer”) or (ii) deliver a
written notice to the ROFO Offeree that the ROFO Offeror will not make a ROFO
Offer (a “ROFO Declination”). If the ROFO Offeror fails to deliver either a ROFO
Offer or a ROFO Declination within such forty-five (45)-day period, the ROFO
Offeror will be deemed to have delivered a ROFO Declination.
(3)    Unless a ROFO Offer is accepted pursuant to written notice from the ROFO
Offeree to the ROFO Offeror within ten (10) calendar days following the delivery
of a ROFO Offer (the “ROFO Acceptance Period”), such ROFO Offer shall be deemed
to have been rejected by the ROFO Offeree. In the event that the ROFO Offeree
validly rejects a ROFO Offer or the ROFO Offeror delivers a ROFO Declination,
subject to complying with its obligations under Section 3.04(b), the ROFO
Offeree shall be free to Transfer the applicable Subject Membership Interests to
any Third Party; provided that in the event the ROFO Offeror has previously
delivered a ROFO Offer that was rejected by the ROFO Offeree, the ROFO Offeree
shall only be permitted to enter into a definitive agreement to Transfer the
applicable Subject Membership Interest (A) during the nine (9) month period
following the expiration of the ROFO Acceptance Period, (B) at a price greater
than or equal to 105% of the price offered in the ROFO Offer and (C) on terms
and conditions (economic and otherwise) that are not materially less favorable
(in the aggregate) to the ROFO Offeree than the terms and conditions set forth
in the ROFO Offer. If at the end of such nine (9) month period the ROFO Offeree
shall not have completed the Transfer of the Subject Ownership Interest, then it
shall once again be required to comply with this Section 3.04(c).
(4)    If a ROFO Offer is accepted during the ROFO Acceptance Period, the ROFO
Offeror shall acquire the Subject Membership Interest, and the ROFO Offeree
shall Transfer the Subject Membership Interest to the ROFO Offeror at the price
set forth in the ROFO Offer; provided that neither party shall be required to
provide any representations or warranties with respect to such Transfer other
than


-25-    
 
 









--------------------------------------------------------------------------------











customary fundamental representations and warranties as to ownership, title and
due authorization.
(5)    A sale by a ROFO Offeree of a Subject Ownership Interest to a ROFO
Offeror shall be completed in accordance with the provisions of Section
3.03(b)(ii), provided however, that the closing of such sale shall be not later
than ninety (90) days from the date on which the ROFO Offer is accepted or such
later date as may be required to facilitate obtaining any required consents or
approvals of any Governmental Authority or counterparty to a Principal Project
Document that is required in connection with such sale, and the consideration
paid to the ROFO Offeree by the ROFO Offeror shall be as set out in the ROFO
Offer.
(6)    This Section 3.04(c) shall not apply to an Article 9 Disposition.
(d)    Applicability to Pattern.     To the extent Section 3.04(b) or (c) of the
Agreement is applicable to any Transfer by Pattern of all or any portion of
Pattern’s indirect ownership interest in Holdings, Pattern Finance shall cause
Pattern to comply or cause the applicable Pattern Seller, as the case may be, to
comply with the terms of Section 3.04(b) or Section 3.04(c) as the seller of the
Tag Along Sale Interests or the Subject Membership Interests, as applicable.
3.05    Liability to Third Parties. No Member shall be personally liable for the
debts, obligations or liabilities of the Company, whether arising in contract,
tort or otherwise, solely by reason of being a Member.
3.06    Withdrawal. A Member may not withdraw or resign from the Company except
as permitted by this Agreement.
3.07    Permitted Transfers to Controlled Affiliates.
Subject to Section 3.03(b) (except for Section 3.03(b)(i)(7)), a Member who is
not then in default of its obligations under this Agreement will be entitled to
Transfer to a Controlled Affiliate, without first complying with Section 3.04,
title to all or part of its Units to one or more of its Controlled Affiliates,
provided that:
(a)    the Transferor first establishes to the satisfaction of the
non-Transferring Members, acting reasonably, (and if the non-Transferring
Members do not agree that the Transferee is a Permitted Transferee then the
matter shall be subject to the dispute resolution procedures outlined in Section
10.06) that the Person to which it is transferring its Units is a Permitted
Transferee;
(b)    the non-Transferring Members receive prior written notice of such
Transfer; and
(c)    where the Transferor transfers less than all of its Units to a Controlled
Affiliate, all Units held or acquired by such Transferor and its Controlled
Affiliate(s) shall


-26-    
 
 









--------------------------------------------------------------------------------











be aggregated together for the purpose of determining the availability of any
rights under this Agreement, and (i) such Transferor and its Controlled
Affiliate(s) may apportion such rights as among themselves in any manner they
deem appropriate and (ii) shall be jointly and severally liable for their
respective obligations under this Agreement.
3.08    Upstream Pledges and Upstream Realization.
Any Upstream Pledges and Upstream Realization shall be permitted, and shall not
be deemed to constitute a “Transfer” for the purposes of Section 3.04, so long
as (a) any subsequent disposition, sale, assignment, transfer, conveyance, gift,
exchange or other disposition by such lender or agent of its direct or indirect
interest in Units or Membership Interests is to a Person that has either (A)(x)
a rating not less than “BBB” from S&P or “Baa3” from Moody’s or (y) is
Controlled by an Affiliate meeting the criteria specified in (x), or (B)
together with its Affiliate(s) on consolidated basis, a tangible net worth of at
least US$500,000,000, or, in the case of an investment fund, pension plan or
other similar entity, aggregate assets under management of at least
US$500,000,000 and (b) such subsequent disposition, sale, assignment, transfer,
conveyance, gift, exchange or other disposition by such lender or agent of such
indirect or indirect interests in Units or Membership Interests complies with
the transfer restrictions hereunder including Section 3.04.
ARTICLE 4    
CAPITAL ACCOUNTS
4.01    Capital Accounts.
(a)    Each Member’s Capital Account balance (as of the Effective Date) and Pro
Rata Share shall be as indicated on Exhibit A. The aggregate Capital Account
balances of the Members, as indicated on Exhibit A, equals the fair market value
of the assets held by the Company on the Effective Date.
(b)    Each Member’s Capital Account shall be increased by (a) the amount of
money contributed by that Member to the Company, (b) the fair market value (as
unanimously agreed to by Members ) of property contributed by that Member to the
Company, (c) allocations to that Member of Company income and gain (or items
thereof) allocated pursuant to Section 5.01(a) or specially allocated pursuant
to Section 5.01(b), Section 5.01(c), or Section 9.02(a), including income and
gain exempt from tax and income and gain described in Treasury Regulation
Section 1.704-1(b)(2)(iv)(g) (but excluding income and gain described in
Treasury Regulation Section 1.704-1(b)(4)(i)), and (d) the amount of any Company
liabilities assumed by such Member or that are secured by any property
distributed to such Member, and shall be decreased by (e) the amount of money
distributed or deemed distributed to that Member by the Company, (f) the fair
market value (as agreed to unanimously by Members and so adjusted with the
adjustment allocated as income or loss) of property distributed to that Member
by the Company, (g) allocations to that Member of expenditures of the Company
described (or treated as described) in Section 705(a)(2)(B) of the Code,
(h) allocations to that Member of Company loss and deduction (or items thereof)
allocated pursuant to Section 5.01(a) or specially allocated pursuant to Section
5.01(b), Section 5.01(c), Section 5.01(d), or Section 9.02(a), including


-27-    
 
 









--------------------------------------------------------------------------------











loss and deduction described in Treasury Regulation Section 1.704-1(b)(2)(iv)(g)
(but excluding items described in (g) above and loss or deduction described in
Treasury Regulation Section 1.704-1(b)(4)(i) or 1.704-1(b)(4)(iii)) and (i) the
amount of any liabilities of such Member assumed by the Company or that are
secured by any property contributed by such Member to the Company. To the extent
not otherwise inconsistent with the provisions of this Section 4.01, the
Members’ Capital Accounts shall be maintained and adjusted as required by the
provisions of Treasury Regulation Sections 1.704‑1(b)(2)(iv) and 1.704-1(b)(4),
including (1) adjustments required by the provisions of Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), (2) adjustments to reflect the allocations to the
Members of depreciation, depletion, amortization, and gain or loss as computed
for book purposes rather than the allocation of the corresponding items as
computed for tax purposes, as required by Treasury Regulation
Section 1.704-1(b)(2)(iv)(g) and (3) adjustments required by the provisions of
Treasury Regulations Section 1.704-1(b)(2)(iv)(m). The Members’ Capital Accounts
shall be increased or decreased to reflect a revaluation of the Company’s
property on its books based on the fair market value of the Company’s property
as of the following times: (A) the contribution of more than a de minimis amount
of money or other property to the Company by a new or existing Member as
consideration for new or additional Units, (B) the distribution of more than a
de minimis amount of money or other property by the Company to a Member as
consideration for a Membership Interest, (C) the grant of an interest in the
Company (other than a de minimis interest) as consideration for the provision of
services to or for the benefit of the Company by an existing Member acting in a
Member capacity or a new Member acting in a Member capacity or in anticipation
of being a Member, or (D) the liquidation of the Company within the meaning of
Treasury Regulation Section 1.704-1(b)(2)(ii)(g). Upon the Disposition of all or
a portion of a Membership Interest, the Capital Account of the Disposing Member
that is attributable to such Membership Interest shall carry over to the
Assignee in accordance with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(iv)(l). The foregoing provisions of this Article and the
other provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Treasury Regulation Sections 1.704-1 and
1.704-2 and shall be interpreted and applied in a manner consistent with such
Treasury Regulations and any amendment or successor provision thereto.
4.02    Additional Capital Contributions; Member Loans.
(a)    The Managing Member shall determine from time to time the capital and
operating requirements of the Company and, unless otherwise unanimously agreed
by the Members, shall make Capital Calls to fund such capital and operating
requirements only to the extent required in order to ensure that the Company is
able to pay any additional Capital Contribution (as defined in the Holdings
Operating Agreement) pursuant to Article 4 of the Holdings Operating Agreement
or any expense of the Company incurred in accordance with this Agreement and, to
the extent approved by the Investors (such approval not to be unreasonably
withheld or delayed) any other capital requirements of the Company.
(b)    Capital Calls will be issued from time to time in writing (a “Funding
Notice”) by the Managing Member to each Member, in accordance with the then
applicable operating


-28-    
 
 









--------------------------------------------------------------------------------











budget or as approved by the Managing Member, with a schedule setting out the
aggregate amount of the Capital Call and the portion of such Capital Call
required to be contributed by each Member, calculated by multiplying such
aggregate Capital Call by such Member’s Unit Interest. Unless unanimously agreed
by the Members, all Capital Calls shall be satisfied in cash and not in other
property.
(c)    Any Funding Notice issued by the Managing Member will include the bank
account information to which payment is to be made and the due date on which the
payment is required from each Member, which date shall be at least five (5)
Business Days following the date that the Funding Notice is delivered or given.
(d)    Following the issuance of a Capital Call by the Managing Member, each
Member will make a Capital Contribution to the Company in the amount specified
as such Member’s portion of the Capital Call in the Funding Notice.
(e)    Each Member shall be required to contribute its respective share of a
Capital Call, as set forth in the applicable Funding Notice.
(f)    If a Funding Notice is issued by the Managing Member and any Member fails
to contribute capital in accordance with such Funding Notice (in this Section
4.02(f), a “Non-Contributing Member”), then each Member that has contributed its
required capital (“Required Capital”) in accordance with such Funding Notice (in
this Section 4.02(f), a “Contributing Member”) shall have the right, but not the
obligation, to contribute an amount up to the amount of the capital required to
have been contributed by the Non-Contributing Member (such a contribution, an
“Additional Contribution”). The Contributing Member will be issued Units in
respect of both the Required Capital it contributed and the Additional
Contribution it contributed, notwithstanding Section 2.06 and any other
provision to the contrary herein, such that the Contributing Member, for each $1
contributed, is issued such amount of the Units that represents an indirect
ownership of three (3) Class B Units (as such term is defined in the Holdings
Operating Agreement), provided that such dilution does not result in a breach
of, or a violation of any restriction on “Disposition” contained in, and as
defined under, the Holdings Operating Agreement.
(g)    Except as set forth above, no Member will be required or permitted to
make a Capital Contribution or a loan to the Company.
(h)    Upon a Member making a Capital Contribution, the Managing Member will
amend Exhibit A hereto to reflect each Member’s membership interests (which for
certainty shall not be adjusted as a result of any Capital Contribution made by
a Member except as expressly provided in Section 4.02) and Capital Contribution.
4.03    Return of Contributions. Except as expressly provided herein, a Member
is not entitled to the return of any part of its Capital Contributions or to be
paid interest in respect of either its Capital Account or its Capital
Contributions. An unrepaid Capital Contribution is not a liability of the
Company or of any Member.


-29-    
 
 









--------------------------------------------------------------------------------











ARTICLE 5    
DISTRIBUTIONS AND ALLOCATIONS
5.01    Allocations.
(a)    General. For purposes of maintaining the Capital Accounts pursuant to
Section 4.01, after giving effect to the special allocations set forth in
Section 5.01(b) and in Section 5.01(c), and subject to the limitation in Section
5.01(d), each item of income, gain, loss, deduction and credit of the Company
for any period (or portion of a period) after the Effective Date shall be
allocated to the Members in accordance with their Pro Rata Shares.
(b)    Special Allocations. The following special allocations shall be made in
the following order:
(i)    Company Minimum Gain Chargeback. Notwithstanding the other provisions of
this Section 5.01 or 9.02(a), except as provided in Treasury Regulation
Section 1.704-2(f), if there is a net decrease in Company Minimum Gain during
any Company taxable period, each Member shall be allocated items of Company
income and gain for such period (and, if necessary subsequent periods) in the
manner and in the amounts provided in Treasury Regulation
Sections 1.704-2(f)(6), 1.704-2(g)(2), 1.704‑2(j)(2)(i) or any successor
provisions. This Section 5.01(b)(i) is intended to comply with the minimum gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.
(ii)    Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt.
Notwithstanding the other provisions of this Section 5.01 or Section 9.02(a),
except Section 5.01(b)(i) and as provided in Treasury Regulation Section
1.704-2(i)(4), if there is a net decrease in Minimum Gain Attributable to Member
Nonrecourse Debt determined in accordance with Treasury Regulation
Section 1.704-2(i)(5) at the beginning of a taxable period, any Member with a
share of Minimum Gain Attributable to Member Nonrecourse Debt at the beginning
of such taxable period shall be allocated items of Company income and gain for
such period (and, if necessary, subsequent taxable periods) in the manner and
amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704‑2(j)(2)(ii), or any successor provisions. This Section 5.01(b)(ii) is
intended to comply with the partner nonrecourse debt minimum gain chargeback
requirement in Treasury Regulation Section 1.704‑2(i)(4) and shall be
interpreted consistently therewith.
(iii)    Qualified Income Offset. In the event any Member unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company gross income (if
any) shall be specially allocated to such Member in an amount and manner
sufficient to eliminate, to the extent required by Treasury Regulations, any
such Member’s negative balance in an Adjusted Capital Account as quickly as
possible; provided, that an allocation pursuant to this Section 5.01(b)(iii)
shall be made only if and to the extent that such Member would have a negative
balance in an Adjusted Capital Account after all other allocations provided


-30-    
 
 









--------------------------------------------------------------------------------











for in this Section 5.01 have been tentatively made as if this
Section 5.01(b)(iii) was not in this Agreement.
(iv)    Gross Income Allocation. In the event any Member has a negative balance
in an Adjusted Capital Account at the end of any taxable period, each such
Member shall be specially allocated items of Company income and gain in the
amount of such negative balance as quickly as possible; provided, that an
allocation pursuant to this Section 5.01(b)(iv) shall be made only if and to the
extent that such Member would have a negative balance in an Adjusted Capital
Account after all other allocations provided for in this Article 5 have been
made as if Section 5.01(b)(iii) and this Section 5.01(b)(iv) were not in this
Agreement.
(v)    Nonrecourse Deductions. Any Nonrecourse Deduction for any taxable period
shall be allocated to the Members in accordance with Section 5.01(a).
(vi)    Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
taxable period shall be allocated to the Member who bears the economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Sections 1.704-2(i) and (j).
(vii)    Liquidating Allocations. Any items of income, gain, loss, deduction and
credit arising in connection with the liquidation shall be allocated pursuant to
Section 9.02(a).
(c)    Curative Allocations. The allocations set forth in Section 5.01(b)(i)
through (vi) hereof as limited by Section 5.01(d) (the “Regulatory Allocations”)
are intended to comply with certain requirements of the Treasury Regulations. To
the extent the Company can do so consistently with the Treasury Regulations, the
Company shall reallocate items of income, gain, deduction, loss or credit among
the Members such that, to the extent possible, the net amount of the allocations
under Section 5.01(a) and (b) and Section 9.02(a) will be the net amount that
would have been allocated to each Member if this Agreement did not contain the
Regulatory Allocations; provided, that, to the extent that it is not possible to
reallocate such items of income, gain, deduction, loss or credit in such a
manner in a given taxable year, such reallocations will be made in subsequent
taxable years, as applicable, to the extent consistent with such Treasury
Regulations.
(d)    Loss Limitations. No allocation of items of loss or deduction pursuant to
Section 5.01(a) or Section 9.02(a)(v) shall be made to a Member if such
allocation would cause such Member to have a negative balance in an Adjusted
Capital Account, or increase the amount of a Member’s negative balance in an
Adjusted Capital Account. In the event some but not all of the Members would
have a negative balance in an Adjusted Capital Account as a consequence of an
allocation of items of loss or deduction pursuant to Section 5.01(a) or Section
9.02(a)(v), the limitation set forth in this Section 5.01(d) shall be applied on
a Member by Member basis and items of loss or deduction not allocable to any
Member as a result of such limitation shall be allocated to the other Members in
the manner otherwise required pursuant to Section 5.01(a) and Section 9.02(a)(v)
to the extent such other Members


-31-    
 
 









--------------------------------------------------------------------------------











have positive balances in their Adjusted Capital Accounts so as to allocate the
maximum permissible items of loss and deduction to each Member under Treasury
Regulation Section 1.704-1(b)(2)(ii)(d).
(e)    Other Allocation Rules.
(i)    For purposes of determining the income or losses, or any other items
allocable to any period, income, losses, and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the Managing
Member using any permissible method under the closing of the books method
described in Section 706 of the Code and the Treasury Regulations thereunder.
(ii)    The Members are aware of the income tax consequences of the allocations
made by this Section 5.01 and Section 9.02(a) and hereby agree to be bound by
the provisions of this Section 5.01 and Section 9.02(a) in reporting their
shares of Company income and loss for income tax purposes.
(iii)    Solely for purposes of determining a Member's proportionate share of
any "excess nonrecourse liabilities" of the Company within the meaning of
Treasury Regulation Section 1.752-3(a)(3), the Members’ interests in the
Company’s profits are in accordance with their proportionate allocations under
Section 5.01(a)(i).
(f)    Income Tax Allocations; Code Section 704(c). For income tax purposes,
each item of income, gain, loss, and deduction shall be allocable in the same
manner such items are allocated for book purposes pursuant to this Section 5.01;
provided, however, that income, gain, loss and deductions with respect to
property contributed to the Company by a Member or revalued pursuant to Treasury
Regulation Section 1.704‑1(b)(2)(iv)(f) shall be allocated among the Members in
a manner that takes into account the variation between the adjusted tax basis of
such property and its book value, as required by Section 704(c) of the Code and
Treasury Regulation Section 1.704‑1(b)(4)(i), using the remedial allocation
method permitted by Treasury Regulation Section 1.704-3(d).
5.02    Distributions. All Distributable Cash shall, subject to Sections 5.03
and 5.05, be distributed by the Company to the Members on each Distribution Date
on which the Company has Distributable Cash, in accordance with their Pro Rata
Shares. Each distribution shall be made only in cash unless unanimously agreed
by the Members.
5.03    Distributions on Dissolution and Winding Up. Notwithstanding Section
5.02, upon the dissolution and winding up of the Company, liquidating
distributions shall be made as provided in Section 9.02.
5.04    Varying Interests. All items of income, gain, loss, deduction or credit
shall be allocated, and all distributions shall be made, to the Persons shown on
the records of the Company to have been Members as of the last calendar day of
the period for which the allocation or distribution is to be made.
Notwithstanding the foregoing, if during any taxable year there is a change in
any Member’s Units, the Members agree that their allocable shares of such items
for the taxable year


-32-    
 
 









--------------------------------------------------------------------------------











shall be determined using the closing of the books method described in Section
706 of the Code and the related Treasury Regulations to take account of the
Members’ varying number of Units.
5.05    Withholding. Notwithstanding any other provision of this Agreement, the
Company shall comply with any withholding requirements under any Law and shall
remit amounts withheld to, and file required forms with, applicable Tax
authorities. To the extent that the Company is required to withhold and pay over
any amounts to any Tax authority with respect to distributions or allocations to
any Member, the amount withheld shall be treated as a distribution of cash to
such Member in the amount of such withholding. In the event of any claimed
over-withholding, Members shall be limited to an action against the applicable
Tax authority. If an amount required to be withheld was not withheld from an
actual distribution, the Company may reduce subsequent distributions by the
amount of such required withholding and any penalties or interest thereon. Each
Member agrees to furnish to the Company such forms or other documentation as is
necessary to assist the Company in determining the extent of, and in fulfilling,
its withholding obligations. The Company shall make good faith efforts to
provide notice of any applicable withholding and consult with the affected
Member with respect thereto in a good faith effort to reduce or eliminate such
withholding within a reasonable amount of time after becoming aware of any such
withholding obligation.
ARTICLE 6    
MANAGEMENT
6.01    Management; Standard of Care; No Commingling of Funds.
(a)    Except as otherwise expressly provided in this Agreement, including the
provisions of Sections 6.02, 6.03 and 6.05, the management of the Company is
fully vested in the Managing Member. Subject to the provisions of this
Agreement, each Member agrees that it will not exercise its authority under the
Act to bind or commit the Company to agreements, transactions or other
arrangements, or to hold itself out as an agent of the Company. Decisions or
actions taken in accordance with the provisions of this Agreement shall
constitute decisions or actions by the Company and shall be binding on each
Member and employee of the Company.
(b)    The Managing Member covenants that it will exercise the powers and
discharge its duties under this Agreement honestly and in good faith and that it
will exercise the degree of care, diligence and skill that a reasonably prudent
Person would exercise in comparable circumstances. The Managing Member also
covenants that it will devote such time and attention to the conduct of the
purposes of the Company as is reasonably required for the prudent management of
the purposes of the Company.
(c)    The Managing Member will take all necessary actions to ensure that the
funds and other property of the Company are not commingled with the funds or
other property of any other Person.
(d)    When exercising the Company’s right to approve, accept, consent to, or
vote or agree upon any matter under the Holdings Operating Agreement, the
Managing Member covenants that it will exercise the powers and discharge its
duties under this Agreement


-33-    
 
 









--------------------------------------------------------------------------------











honestly and in good faith and that it will exercise the degree of care,
diligence and skill that a reasonably prudent Person would exercise in
comparable circumstances, including taking into account what the Managing Member
reasonably believes to be the best interest of the Company on any matters that
have a disproportionate adverse effect on the Company (as compared to the effect
on the other Class B member of Holdings).
(e)    The Managing Member will not exercise the Company’s rights under Articles
9 or 10 of the Holdings Operating Agreement to acquire any membership interests
in Holdings unless Panhandle B Member contemporaneously exercises its rights
under such Articles on a pro rata basis with the Company.
(f)     The Managing Member will exercise the Company’s rights under Articles 9
or 10 of the Holdings Operating Agreement to acquire membership interests in
Holdings if Panhandle B Member contemporaneously exercises its rights under such
Articles on a pro rata basis with the Company.
(g)    Prior to the date that all of the Holdings’ Class A Units have been
acquired by the Holdings’ Class B Members (the “Class A Termination Date”), to
the extent that the Company has the right to vote under Section 6.10 of the
Holdings Operating Agreement for the removal or replacement of the managing
member of Holdings, the Managing Member shall cast the vote of the Company in
agreement with the Supermajority of Class A Members (as defined in the Holdings
Operating Agreement) prior to the Flip Point and the Majority of the Class A
Members (as defined in the Holdings Operating Agreement)  after the Flip Point.
After the Class A Termination Date,  the Managing Member will exercise the
Company’s rights under Section 6.10 of the Holdings Operating Agreement as
directed in writing by the Investor.
6.02    Personnel of Affiliates; Authorized Signatories. Subject to
Section 6.03, with respect to duties discharged hereunder by the Managing
Member, the Managing Member may (i) discharge such duties through the personnel
of an Affiliate of the Managing Member and (ii) designate “Authorized
Signatories” of the Company and delegate signature authority to such Persons to
execute documents on behalf of the Company where directed to do so by the
Managing Member. The Managing Member shall not be entitled to compensation for
services rendered pursuant to this Section 6.02.
6.03    Consent Required for Certain Actions. Any provision of this Agreement
(other than Section 6.04(b) and Section 6.07(b)(2), (c)(2) and (d)(2)) to the
contrary notwithstanding, without the prior written consent of the Investor, the
Managing Member shall not, except as expressly required by the Energy Hedge
Agreement, take any action to cause the Company to, or cast its vote on the
behalf of the Company as a Class B member of Holdings in any matter coming up
for a vote under Holdings Operating Agreement that would cause Holdings or the
Project Company (or any of their respective Subsidiaries) to, take any of the
following actions:
(a)    any amendment of the certificate of formation or operating agreement of
the Company or Holdings (or any of their respective Subsidiaries), other than
(i) as required by the Holdings Operating Agreement, (ii) amendments that are
required by Law, are of a clerical or


-34-    
 
 









--------------------------------------------------------------------------------











“housekeeping” nature, or are contemplated by this Agreement (including Section
7.01(b)) or (iii) in the case of the Holdings Operating Agreement, amendments to
give effect to the provisions of the Bipartisan Budget Act and any Treasury
Regulations or other administrative pronouncements promulgated thereunder
(including adoption of the “push out” election provided for by Section 6226(a)
of the Code);
(b)    (i) the incorporation or acquisition of a Subsidiary of the Company or
Holdings or the disposition of any shares of a Subsidiary of the Company or
Holdings, (ii) the Company or Holdings (or any of their respective Subsidiaries)
entering into any partnership, joint venture or similar arrangement with any
other Person, or (iii) the purchase of any business by the Company or Holdings
(or any of their respective Subsidiaries) or the acquisition by stock or
purchase by the Company or Holdings (or any of their respective Subsidiaries) of
all or substantially all the assets of any other Person;
(a)    the sale (or entry into of binding agreements to that effect), lease,
exchange or other disposition of (i) all or substantially all of the assets of
the Company or Holdings (or any of their respective Subsidiaries) or (ii) assets
of the Company or Holdings (or any of their respective Subsidiaries) that would
result in a material adverse effect on the power generation of the Wind Farm,
or, in the case of each of clauses (i) and (ii) immediately above, the granting
of an option or right to such effect;
(b)    initiating or otherwise participating in voluntary winding-up or
bankruptcy proceedings of the Company or Holdings (or any of their respective
Subsidiaries);
(c)    any merger, amalgamation or consolidation or the entering into of any
agreement, arrangement or understanding to merge, amalgamate or consolidate, the
Company or Holdings (or any of their respective Subsidiaries) with any Person;
(d)    any change to the equity capital structure of the Company or Holdings (or
any of their respective Subsidiaries) (whether by subdivision, consolidation or
reclassification), the issuance or allotment of any equity or the granting of
any right, option or privilege to acquire any equity or the redemption or
repurchase by the Company or Holdings (or any of their respective Subsidiaries)
of any equity, other than (i) as contemplated in this Agreement or the Delaware
Certificate in the case of the Company, or the Holdings Operating Agreement or
Holdings’ certificate of formation in the case of Holdings, in each case
including any purchase rights or equity dilutions provisions (including to fund
non-discretionary expenses or amounts necessary to comply with legal
obligations), or (ii) amendments that are required by Law or are of a clerical
or “housekeeping” nature;
(e)    the taking or institution of any proceedings for the continuance, winding
up, liquidation, reorganization or dissolution of the Company or Holdings (or
any of their respective Subsidiaries), in each case under applicable debtor
relief Laws, other than as required by applicable Law;
(f)    (i) any incurrence of any indebtedness by the Company, Holdings or any of
their respective Subsidiaries for borrowed money or granting of any lien or
security interest by the


-35-    
 
 









--------------------------------------------------------------------------------











Company or Holdings (or any of their respective Subsidiaries) in respect of any
indebtedness for borrowed money, including any financing or refinancing, that is
not in existence as of the date hereof other than (A) in the case of an
amendment to or refinancing of existing indebtedness of the Company or Holdings,
where the amended or refinanced indebtedness would not result in a capital call
or be in excess of the total amount of the existing indebtedness outstanding at
the time of the refinancing that would be amended or extinguished by the
refinancing plus all applicable fees, costs and expenses including breakage
costs incurred in connection with such new financing or the repayment of the
existing indebtedness; or (B) indebtedness of less than 2% of the book value of
assets of the Project Company that is required to meet the Project Company’s
obligations that cannot reasonably be expected to be met with Distributable Cash
(as such term is defined in the Holdings Operating Agreement) or that can be
satisfied with the posting of a letter of credit or other security, (ii) making
any loan for borrowed money or entering into any external borrowing arrangements
where the Company or Holdings (or any of their respective Subsidiaries) acts as
a lender, (iii) the Company or Holdings (or any of their respective
Subsidiaries) entering into any derivative transaction or amending in any
material manner or terminating any derivative transaction other than in
connection with a transaction described in clauses (i)(A) or (i)(B) above and
other than short-term energy hedge, renewable attributes and/or capacity
transactions, or (iv) any incurrence of any indebtedness for borrowed money or
granting of any security interest or entering into any other borrowing
arrangements, in each case by the Company or Holdings (or any of their
respective Subsidiaries) with any Affiliated Party;
(g)    the repayment of any loan or advance made by an Affiliated Party of the
Company to the Company (or any of its Subsidiaries) or of Holdings to Holdings
(or any of its Subsidiaries), other than in accordance with the terms agreed
upon at the time the loan or advance was made;
(h)    the granting of any security on the assets of the Company or Holdings (or
any of their respective Subsidiaries) other than (i) under a financing that is
otherwise permitted under this Agreement, or (ii) customary liens created in the
operation of the Wind Farm such as liens for trade payables, mechanics,
suppliers and warehouse liens, capital leases and tax liens;
(i)    the guarantee or indemnification by the Company or Holdings (or any of
their respective Subsidiaries) of, or the grant of security by the Company or
Holdings (or any of their respective Subsidiaries) for, the debts or obligations
of any third party, in each case other than customary guarantees or indemnities
arising out of the ordinary course of business of the Company or Holdings (or
any of their respective Subsidiaries);
(j)    the guarantee or indemnification by the Company or Holdings (or any of
their respective Subsidiaries) of, or the grant of security by the Company or
Holdings (or any of their respective Subsidiaries) for, the debts or obligations
of any Affiliated Party thereof;
(k)    any change to the distribution policy of the Company (or any of their
respective Subsidiaries) agreed by Pattern and PSP at or prior to the closing of
the Purchase and Sale Agreement (or as amended by mutual agreement), or, with
respect to Holdings or the Project Company, reflected in the Holdings Operating
Agreement or the operating agreement of the Project


-36-    
 
 









--------------------------------------------------------------------------------











Company, respectively, other than, in the case of Holdings, any changes to
allocations and distributions mandated from time to time by the Holdings
Operating Agreement;
(l)    the Company or Holdings (or any of their respective Subsidiaries)
entering into (on or after the date of this Agreement), causing the early
termination of, or making material amendments to any (i) any Material Contract,
(ii) applicable third-party partnership agreements (including the Holdings
Operating Agreement), or (iii) any contract with Pattern or its Affiliates,
including the MOMA and Project Administration Agreement, except (x) in each case
for new contracts, terminations and/or amendments that are required by
applicable Law or to avoid a material default by the Company or Holdings (or any
of their respective Subsidiaries) or otherwise preserve material rights of the
Company or Holdings (or any of their respective Subsidiaries) under such
contract or agreement and (y) in the case of clause (ii) as required to give
effect to the exercise of options or rights under such agreements.
Notwithstanding the foregoing, with respect to any new contracts that are
proposed to be entered between the Company or Holdings (or any of their
respective Subsidiaries), on the one hand, and Pattern or any of its Affiliates,
on the other, the Managing Member shall provide written notice to the Investor
setting out details of the scope of services to be provided by Pattern or such
other Affiliate thereof under such new contract and the corresponding fees
payable to Pattern or such other Affiliate thereunder. Within thirty (30)
calendar days of such a notice, the Investor may object to such new contract on
the ground that either the scope of services to be provided is not reasonable or
that the proposed fees payable are not within the range of “market fees”
(factoring in the proposed scope). If the Investor objects prior to the
expiration of such thirty (30) day notice period, then the matter shall be
referred to a dispute resolution process (such process to include mediation
through progressively senior levels of each of the Investor and the Managing
Member following which the matter shall be referred to an independent third
party expert reasonably selected by the Investor, who shall determine if the
scope of services to be provided is not reasonable or that the proposed fees
payable are not within the range of “market fees” (factoring in the proposed
scope)). If the Investor does not timely object to the proposed new contract, or
if the independent third party expert so determines that the proposed scope of
services is reasonable and the fees payable are within the range of “market
fees”, then the Managing Member shall be permitted to cause the applicable new
contract to be so entered into;
(m)    the approval by the Company or Holdings (or any of their respective
Subsidiaries) of any capital expenditure or series of related capital
expenditures in excess of 2% of the book value of the assets of the Project
Company other than as necessary to comply with applicable Law, address a safety
emergency or casualty or maintain an insurance policy relating to the Project
Company;
(n)    the initiation or settlement by the Company or Holdings (or any of their
respective Subsidiaries) of any material litigation or material administrative
proceeding;
(o)    appointment and removal/replacement of auditors of the Company Holdings
(or any of their respective Subsidiaries), other than when such appointment,
removal or replacement of auditors is designed to have the auditor of the
Company or Holdings be the same as Pattern’s auditor;


-37-    
 
 









--------------------------------------------------------------------------------











(p)    adoption of and changes to employee benefits arrangements or schemes of
the Company or Holdings (or any of their respective Subsidiaries), except for
non-material changes which are reasonable for a Person (other than a natural
person) of the same size and nature as the Company or Holdings;
(q)    the creation, modification or termination by the Company or Holdings (or
any of their respective Subsidiaries) of any plan for the purchase of equity or
other securities through the award of options to purchase equity, including a
stock option plan or similar program;
(r)    any change to the accounting methods of the Company or Holdings (or any
of their respective Subsidiaries) or to the fiscal year-end, other than (i) when
such change to the accounting methods of the Company or Holdings (or any of
their respective Subsidiaries) or to the fiscal year-end is designed to conform
to the accounting methods or fiscal year-end of Pattern or (ii) to comply with
GAAP;
(s)    any significant change in the scope or nature of the business of the
Company or Holdings (or any of their respective Subsidiaries) and the entering
into any contract, agreement or commitment that would result in a significant
change in the scope or nature of the business of the Company or Holdings (or any
of their respective Subsidiaries); or
(t)    seeking to launch an initial public offering or the admission to trading
on a recognized stock exchange of the whole or any part of the Company’s or
Holdings’ issued securities (or those of any of its Subsidiaries); or
(u)    file Internal Revenue Service Form 8832 (or such alternate or successor
form) to elect to have the Company or Holdings classified as a corporation for
federal income tax purposes under Regulation Section 301.7701-3, or take any
affirmative action to have the Company or Holdings be treated for federal income
tax purposes other than as a partnership, except in each case, as may be
required by Law.
6.04    Transferability of Consent Rights.
(a)    The consent rights set forth in Section 6.03 will not be transferable
with the Investor’s Membership Interests, except for Dispositions to Permitted
Transferees or the transferee of 100% of the Membership Interests acquired by
the Investor on the Effective Date. If the Investor Disposes of less than all of
its Membership Interests, the Investor shall, subject to Section 6.04(b) and
Sections 6.07(b), (c) and (d), retain full authority to exercise its surviving
consent rights.
(b)    The consent rights set forth in Section 6.03 will terminate when the
Investor and its Permitted Transferees own less than such amount of the Units
that represents (i) an indirect ownership of 25% of all Class B Units (as such
term is defined in the Holdings Operating Agreement) unless, in the case of a
dilution pursuant to Section 4.02(f) from a failure by Investor or its
Affiliates to fund Capital Calls made pursuant to this Agreement, the Investor
and its Permitted Transferee own indirect interest representing 10% or more of
such Class B Units, or (ii) an indirect ownership of 10% of all Class B Units
(as such term


-38-    
 
 









--------------------------------------------------------------------------------











is defined in the Holdings Operating Agreement) if such reduction in the
ownership of such Class B Units has resulted from a dilution pursuant to Section
4.02(f) from a failure by Investor or its Affiliates to fund Capital Calls made
pursuant to this Agreement.
(c)    If, subsequent to the termination of the consent rights of the Investor
and its Permitted Transferees pursuant to Section 6.04(b)(i) above, the Investor
or such Permitted Transferees transfer its or their remaining Units in
accordance with this Agreement to a Third Party and such transfer results in
such Third Party owning 100% of the Membership Interests acquired by the
Investor on the Effective Date, such Third Party shall have the consent rights
of the Investor herein; provided, that Section 6.04(b) and Sections 6.07(b)(2),
(c)(2) and (d)(2) shall thereafter apply to such Third Party as if such Sections
referred to such Third Party instead of the Investor.
6.05    Limitations of Liability.
(a)    The Managing Member, in its capacity as the Managing Member, shall have
no liability to the Company or to the other Members for any action taken or
failure to act on behalf of the Company within the scope of the authority
conferred on the Managing Member by this Agreement or otherwise by Law, unless
the act or omission was performed or omitted fraudulently or in bad faith or
constituted gross negligence or a breach of the Managing Member’s obligations
under this Agreement or applicable Law. Neither the Managing Member nor its
directors, shareholders, officers, employees or agents are liable, responsible
for or in any way accountable (in damages or otherwise) to the Company or a
Member for: (i) except as otherwise provided in this Section 6.05, any mistakes
or errors in judgment, or any act or omission believed in good faith by the
Managing Member to be within the scope of authority conferred by this Agreement
or otherwise by Law; (ii) any action or inaction arising from good faith
reliance upon the opinion or advice as to legal matters of legal counsel or as
to accounting matters of accountants retained by any of them with reasonable
care; or (iii) any action or inaction of any professional advisors selected by
any of them with reasonable care. This Section 6.05 shall survive the
termination of this Agreement and the dissolution of the Company.
(b)    Anything in this Agreement to the contrary notwithstanding, the Managing
Member does not guarantee any outcome or event or that the Company, Holdings or
the Project Company will in fact comply with any applicable legal or contractual
obligation provided that the Managing Member shall be required to perform its
duties in accordance with the standard of care set forth in Section 6.01(b).
(c)    THE OBLIGATIONS OF THE MEMBERS UNDER THIS AGREEMENT ARE OBLIGATIONS OF
THE MEMBERS ONLY, AND NO RECOURSE SHALL BE AVAILABLE AGAINST ANY OFFICER,
DIRECTOR, MANAGER, MEMBER, PARTNER, OR AFFILIATE OF ANY MEMBER.
(d)    NO MEMBER (INCLUDING THE MANAGING MEMBER) SHALL BE LIABLE (WHETHER IN
CONTRACT, TORT, STRICT LIABILITY EQUITY, OR OTHERWISE) FOR ANY SPECIAL,
INDIRECT, PUNITIVE, EXEMPLARY,


-39-    
 
 









--------------------------------------------------------------------------------











INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER OR NOT FORESEEABLE, INCLUDING LOST
PROFITS AND ANY OTHER DAMAGES WHICH CANNOT BE READILY ASCERTAINED AND
QUANTIFIED.
6.06    Indemnification and Exculpation.
(a)    To the fullest extent permitted by Law, each Member and their respective
officers, directors, employees and agents will be exculpated from, and the
Company will indemnify such Persons from and against, all Claims any of them
incur by reason of any act or omission performed or omitted by such Person in a
manner reasonably believed to be consistent with its rights and obligations
under Law and this Agreement; provided, however, that this indemnity does not
apply to Claims that are attributable to the gross negligence, willful
misconduct or fraud of such Person, or for clarification, to such Person’s
breach of any of the representations, covenants or agreements under this
Agreement.
(b)    To the fullest extent permitted by Law, expenses to be incurred by an
indemnified Person under this Section 6.06 will, from time to time, be advanced
by or on behalf of the Company prior to the final disposition of any matter upon
receipt by the Company of an undertaking by or on behalf of such indemnified
Person to repay such amount in the event that there is a final determination
that the indemnified Person is not entitled to be indemnified under this
Agreement.
(c)    The Company has no obligation to purchase and maintain insurance on
behalf of any Person who is or was an agent of the Company, Holdings or the
Project Company against any liability asserted against the Person and incurred
by the Person in any capacity. Each Member shall be responsible for maintaining
such insurance as it may desire for its own officers, directors, managers,
employees who have acted as agents of the Company, Holdings or the Project
Company.
(d)    Each Member (the “first member”) shall indemnify, defend and hold the
other Member and its Affiliates harmless from any Loss suffered by such other
Member or its Affiliates if such Loss results from (i) the first member’s gross
negligence, willful misconduct, fraud or breach of any of its representations,
covenants or agreements under this Agreement or the Voting Agreement, or (ii)
actions taken by the first member or an Affiliate of the first member that (x)
change its organizational structure or legal form, (y) change its Tax status or
characterization (by affirmative election or otherwise), or (z) effect a
Transfer, assignment or pledge of any Membership Interest (or the interest in a
holding vehicle thereof) to, or otherwise cause any such interests to be owned
by, a Disqualified Tax-Exempt Person.
6.07    Loss of Rights.
(a)    Applicability of Section 6.07.
Each Member acknowledges and agrees that this Section 6.07 shall only apply
after the Class A Termination Date.


-40-    
 
 









--------------------------------------------------------------------------------











(b)    Bankruptcy
(1)    If Pattern Finance, any Affiliate of Pattern Finance that holds Units,
Panhandle B Member or any Affiliate of Panhandle B Member that holds Class B
membership interest in Holdings initiates voluntary bankruptcy proceedings, or
fails to dismiss involuntary bankruptcy proceedings filed against it (including
any such proceedings arising through consolidation with any bankruptcy
proceedings relating to Pattern) within 180 days of filing, then (i) Pattern
Finance shall automatically be removed as the Managing Member of the Company,
and (ii) Panhandle B Member shall resign as the managing member of Holdings
pursuant to the Holdings Operating Agreement, and vote to appoint the Company as
the managing member of Holdings (the action described in this clause and (ii),
the “Pattern Control Rights Transfer”).
(2)    If the Investor or an Affiliate of the Investor that holds Units
initiates voluntary bankruptcy proceedings, or fails to dismiss involuntary
bankruptcy proceedings filed against it (including any such proceedings arising
through consolidation with any bankruptcy proceedings relating to an Affiliate
of PSP) within 180 days of filing, then the Investor will automatically and
without the need for any further act or formality lose, from and after such
date, its right to approve matters under Section 6.03 (the “PSP Veto Rights”).
(c)    Dilution
(1)    If the aggregate of the Membership Interest of Pattern Finance and the
Class B membership interests of Panhandle B Member in Holdings is reduced below
such level as corresponds to ownership of 10% of all Class B membership
interests of Holdings as a result of a failure by Panhandle B Member to fund
capital calls made pursuant to the Holdings Operating Agreement, then Pattern
Finance shall automatically be removed as Managing Member and Panhandle B Member
shall implement the Pattern Control Rights Transfer.
(2)    If the aggregate Membership Interest of Investor and its Affiliates is
reduced below such level that corresponds to ownership of 10% of all Class B
membership interests in Holdings as a result of a failure by Investor or its
Affiliates to fund Capital Calls made pursuant to this Agreement, then Investor
will automatically and without the need for any further act or formality lose,
from and after such date, all of its PSP Veto Rights.
(d)    Events of Default
(1)    If Pattern Finance, the Company (while Pattern Finance is the Managing
Member), Panhandle B Member or Holdings (while Panhandle B Member is the
managing member of Holdings) is determined by a court to have committed actual
fraud, willful misconduct or bad faith in connection with the performance of its
duties under this Agreement or the Holdings Operating Agreement, then Pattern
Finance shall automatically be removed as Managing Member and Panhandle B


-41-    
 
 









--------------------------------------------------------------------------------











Member will implement the Pattern Control Rights Transfer; provided that this
clause (1) shall not apply in the case of any action that was undertaken
following receipt of an Investor’s consent, if any, required in accordance with
Section 6.03 or the Voting Agreement, as applicable.
(2)    If Investor is determined by a court to have committed actual fraud,
willful misconduct or bad faith in connection with the performance of its duties
under this Agreement, then Investor will automatically and without the need for
any further act or formality lose, from and after such date, all of the PSP Veto
Rights to Pattern Finance.
(3)    If (a) a court determines that Pattern Finance has committed a material
breach of its obligations under this Agreement in a repetitive manner and notice
of such material breaches was given by Investor to Pattern Finance following
each such material breach or that Panhandle B Member has committed a material
breach of its obligations under the Holdings Operating Agreement in a repetitive
manner and notice of such material breaches was given by Investor to Panhandle B
Member following each such material breach, and (b) such repetitive material
breach has a material adverse effect on the value of Investor’s investment in
the Company, then Pattern Finance shall automatically be removed as Managing
Member and Panhandle B Member will be required to implement the Pattern Control
Rights Transfer; provided that this clause (3) shall not apply in the case of
any action that was undertaken following receipt of an Investor’s consent, if
any, required in accordance with Section 6.03 or the Voting Agreement, as
applicable.
(4)    If a court determines that Pattern Finance, in its capacity as Managing
Member, Panhandle B Member, in its capacity of as managing member of Holdings,
any Affiliate of Pattern Finance or Panhandle B Member that is a counterparty to
a Related Party Contract (or the equivalent thereof with respect to any
renewable energy project that is jointly owned directly or indirectly by Pattern
and PSP) or the SSA, has committed (or caused the Company or Holdings to commit)
a felony crime or its equivalent under applicable Laws involving actual fraud
against an equity investor in one or more renewable energy projects controlled
by Pattern, then Pattern Finance shall automatically be removed as Managing
Member and Panhandle B Member will be required to implement the Pattern Control
Rights Transfer.
(e)    Consequences of Loss of Rights
(1)    Subject to Section 6.07(e)(4) below, upon a resignation or removal of
Pattern Finance and implementation of the Pattern Control Rights Transfer, in
each case, pursuant to Section 6.07(b), (c) or (d), Investor shall replace
Pattern Finance as the Managing Member and shall have all of the rights and
duties of the Managing Member under this Agreement, including the right to vote
under the Holdings Operating Agreement to appoint the Company as managing member
of Holdings, and decisions and actions referred to in Section 6.03 may be
approved


-42-    
 
 









--------------------------------------------------------------------------------











and undertaken by Investor without the consent of Pattern Finance or Panhandle B
Member.
(2)    If Pattern Finance shall have transferred its Membership or Panhandle B
Member shall have transferred the Class B Membership Interest to a Permitted
Transferee, such Permitted Transferee will automatically be removed as Managing
Member hereunder or implement the Pattern Control Rights Transfer in any
circumstance where this Section 6.07 provides that Pattern Finance or Panhandle
B Member be removed as Managing Member or be required to implement the Pattern
Control Rights Transfer.
(3)    If Investor shall have transferred its Membership Interest to a Permitted
Transferee, such Permitted Transferee will lose such PSP Veto Rights in any
circumstance where this Section 6.07 provides that Investor would lose such PSP
Veto Rights.
(4)    Notwithstanding anything to the contrary in this Agreement, if (a)
Pattern Finance resigns or is removed as Managing Member, and Panhandle B Member
implements the Pattern Control Rights Transfer pursuant to subsection (b) or (d)
of this Section 6.07, and (b) thereafter, membership interest in Holdings or
Pattern Finance’s Units are Transferred, directly or indirectly, by Panhandle B
Member, Pattern Finance, Pattern or an applicable Affiliate thereof to a Third
Party in accordance with the Holdings Operating Agreement or this Agreement, as
applicable, then in connection with such Transfer, Investor shall resign as
Managing Member, such Third Party shall replace Investor as the Managing Member
and such Third Party shall have all of the rights and duties of the Managing
Member under this Agreement, including the right to appoint itself as the
managing member under the Holdings Operating Agreement; provided, that Sections
6.07(b)(1), (c)(1) and (d)(1) shall thereafter apply to such Third Party as if
such Third Party were named in such Sections instead of Pattern Finance.
(5)    Notwithstanding anything to the contrary in this Agreement, if (a)
Investor loses its PSP Veto Rights under Section 6.04(b)(i) or subsection (b) or
(d) of this Section 6.07, and (b) thereafter, Investor effects one or more
Transfers in accordance with this Agreement which results in 100% of the Units
acquired by Investor on the Effective Date being held by a Third Party, then
such Third Party shall have all PSP Veto Rights; provided, that Sections 6.04(b)
and Section 6.07(b)(2), (c)(2) and (d)(2) shall thereafter apply to such Third
Party as if such Third Party were named in such Sections instead of the
Investor.
6.08    Consequences of Removal of Managing Member of Holdings. If Panhandle B
Member or any subsequent replacement or successor managing member of Holdings is
removed or replaced as managing member of Holdings in accordance with Section
6.10 of the Holdings Operating Agreement, then Pattern Finance or any other
Person that is appointed as Managing Member in accordance with this Agreement
will, upon written request by the Investor, promptly


-43-    
 
 









--------------------------------------------------------------------------------











resign as the Managing Member, and be replaced as Managing Member by the
Investor, on the later of the date of such written request or the Class A
Termination Date.
ARTICLE 7    
TAXES
7.01    Tax Matters Member.
(a)    The “tax matters partner” of the Company within the meaning of Code
Section 6231(a)(7) shall act in a similar capacity under any applicable
non-U.S., state or local tax law (the “Tax Matters Member”). The Tax Matters
Member shall prepare or cause to have prepared all tax returns of the Company
and have all authority and powers afforded to a tax matters partner pursuant to
Section 6231 of the Code, provided that the Tax Matters Member shall not cause
the Company to be treated as other than a “partnership” for income tax purposes.
The Tax Matters Member shall take such action as may be reasonably necessary to
cause each other eligible Member to become a “notice partner” within the meaning
of Code Section 6231(a)(8). The Tax Matters Member shall keep the Members
informed of all administrative and judicial proceedings, as required by
Section 6223(g) of the Code, and shall furnish a copy of each notice or other
communication received by the Tax Matters Member from the IRS to each Member
within ten Business Days of receipt, except such notices or communications as
are sent directly to such Member by the IRS. All reasonable out-of-pocket
expenses incurred by the Tax Matters Member while acting in the capacity of tax
matters partner shall be paid or reimbursed by the Company. The Tax Matters
Member shall, in its discretion, make any and all elections the Company under
the Code or state or local tax law. Notwithstanding the foregoing, the Tax
Matters Member shall (i) make an election under Code Section 754 to adjust the
basis of the Company’s property upon receipt of a written request from a Member
and (ii) shall, to the extent permitted under applicable Law, adopt as the
Company’s fiscal year the calendar year. The initial Tax Matters Member for the
Company shall be Pattern Finance.
(b)    For taxable years of the Company beginning on or after January 1, 2018,
the Managing Member may appoint a Partnership Representative and authorize the
Partnership Representative to take any and all actions determined by the
Managing Member (subject to Section 6.03) and permissible under Section 6223 of
the Amended Code and Treasury Regulations thereunder, provided that the
Partnership Representative shall be subject to obligations and limitations
analogous to those set forth in clause (a) of this Section 7.01 with respect to
the Tax Matters Member, except as otherwise provided therein. The initial
Partnership Representative shall be Pattern Finance. Subject to the Investor’s
consent, the Managing Member shall have the authority to amend this Section
7.01(b) to give effect to the provisions of the Bipartisan Budget Act and any
Treasury Regulations or other administrative pronouncements promulgated
thereunder and each Member agrees to be bound by the provisions of any such
amendment. Any such amendment shall seek to preserve and maintain, to the extent
reasonably possible, the relative and analogous rights, duties, responsibilities
and obligations of the Members to those provided under this Agreement.


-44-    
 
 









--------------------------------------------------------------------------------











(c)     In the event of an adjustment to the Company’s taxes or tax returns by a
governmental authority (or any entity in which the Company holds a direct or
indirect interest), including any “imputed underpayment” within the meaning of
Section 6225 of the Code (as modified by the Bipartisan Budget Act) paid by the
Company as a result of an adjustment with respect to any Company item, including
any interest or penalties with respect to any such adjustment (collectively, an
“Imputed Underpayment Amount”), the Partnership Representative will use
commercially reasonable efforts to allocate the burden of (or any decrease in
Distributable Cash resulting from) any taxes, penalties or interest imposed on
the Company pursuant to the Amended Code Sections 6225 and 6232 among the
Members and former Members in a reasonable manner based on the status, actions,
inactions or other attributes of each Member and taking into account whether
such Member has filed an amended return for its taxable year that includes the
end of the reviewed year of the Company and paid any tax due shown thereon in
order to modify or reduce the amount of the Imputed Adjustment Amount under
Section 6225(c)(2).  Any amounts allocated to a Member pursuant to the preceding
sentence will be treated as withholding tax that arises as a result of the
status or other matters that are particular to a Member. Upon receipt of any
notice of final partnership adjustment by the Company, the Partnership
Representative shall consider in good faith in consultation with the other
Members the adoption of the “push out” election provided for by Section 6226(a)
and shall make such election if so directed by the Members holding more than 50%
of the Units. If the push-out election is not made, each Member and former
Member agrees to indemnify and hold harmless the Company for such Member’s
share, determined as described above, of the Imputed Underpayment Amount Each
Member acknowledges and agrees that (a) it may be required to provide the
Partnership Representative with documents, information, assistance or
cooperation in connection with the requirements imposed on the Company pursuant
to Sections 6221 through 6241 of the Amended Code, together with any guidance
issued thereunder, and (b) if it fails to provide such documentation,
information, assistance or cooperation (including as a result of a Member not
being eligible to provide any requested documentation), any taxes, penalties or
interest imposed on the Company as a result of such failure will be treated for
all purposes of this Agreement (including Section 5.05) as amounts that are
determined by reference to the status of a Member (or its beneficial owners)).
(d)    Each Member agrees that, in the case of any direct Disposition by such
Member, such Member shall remain liable for any indemnification obligations set
forth under clause (c) above which could be owed by such Member in respect of
the time periods preceding the effective date of the Disposition, unless the
transferee of its Membership Interest expressly assumes its indemnification
liability under Section 7.01(c) with respect to such preceding periods.
7.02    Tax Reporting. The Company shall, as a Company expense, use its best
efforts to furnish the Members, within one-hundred twenty (120) days after the
end of each fiscal year, with all necessary tax reporting information required
or reasonably requested by the Members for the preparation of their respective
federal, state and local income tax returns, including each Member’s pro rata
share of the Company’s income, gain, loss, deductions and credits for such
fiscal year. Promptly after filing thereof, the Company shall, as a Company
expense, furnish each Member with


-45-    
 
 









--------------------------------------------------------------------------------











copies of the Company’s federal partnership return of income and other income
tax returns, together with each Member’s Schedule K-1 or analogous schedule. The
Tax Matters Member shall use best efforts to cause all federal, state and local
income and other tax returns to be timely filed by the Company.
ARTICLE 8    
BOOKS, RECORDS, REPORTS, AND CONFIDENTIALITY
8.01    Maintenance of Books.
(a)    The Managing Member shall keep or cause to be kept at the principal
office of the Company complete and accurate books and records of the Company in
accordance with prudent business practices and minutes of the proceedings of its
Members and the Managing Member, and any other books and records that are
required to be maintained by applicable Law. Any books and records by or on
behalf of the Company in the normal course of business, including books of
account and records of the proceedings of the Company, may be kept on, or be in
the form of computer disk, hard disk, magnetic tape, or any other information
storage device, provided that the books and records so maintained are
convertible into clearly legible written form within a reasonable period of
time.
(b)    The books of account of the Company shall be (i) maintained on the basis
of a fiscal year that is the calendar year, (ii) maintained on an accrual basis
in accordance with GAAP, and (iii) if requested by Investor and at Investor’s
sole expense, audited by the Certified Public Accountants at the end of each
calendar year. The foregoing books and records will be maintained for the time
periods required by applicable Law. Such books and records will be made
available to the Members in a form that will enable such Persons to access them
at the principal office of the Company during normal business hours and through
remote electronic access.
(c)    The Project Company has caused Pattern Operators LP to provide operation
and maintenance services to the Wind Farm in accordance with the MOMA. Pattern
Finance will, or will cause Pattern Operators LP to, as applicable, make
available in San Francisco, California or Houston, Texas, during normal business
hours and, to the extent practicable, by remote electronic access, all records
relating to the operation and maintenance services provided under the MOMA.
(d)    The Project Company has caused Pattern Operators LP to provide
administration services to the Wind Farm in accordance with the Project
Administration Agreement. Pattern Finance will, or will cause the Pattern
Operators LP, as applicable, to make available to the Members the ledgers and
all books and records relating to the Wind Farm in San Francisco, California or
Houston, Texas, during the normal business hours and, to the extent practicable,
by remote electronic access.
8.02    Reporting.


-46-    
 
 









--------------------------------------------------------------------------------











(a)    The Investor shall be entitled to receive periodic operational reporting
with respect to Project Company and Holdings consistent with the reporting
provided in accordance with the Holdings Operating Agreement. Such reporting
shall include, at a minimum, the following:
(i)    a reasonably detailed budget on an annual basis;
(ii)    a reasonably detailed operating report, on a monthly basis, including
summary environmental, health and safety information, as applicable;
(iii)    actual financial and operational results data and reforecasting (if
applicable), in each case on a quarterly basis;
(iv)    a distribution forecast (including calculations of debt services
coverage ratio and forecasted distributions to Members) on a quarterly basis;
(v)    unaudited financial statements (that do not include footnotes), within 60
days of the end of each fiscal quarter, including a balance sheet, income
statement, statement of cash flows, statement of Holdings’ members’ equity based
on hypothetical liquidation book value (HLBV) methodology, all in reasonable
detail and fairly presenting the financial position of Holdings and the Project
Company as of the end of such quarter;
(vi)    within 120 days of the end of each fiscal year, (a) audited financial
statements of Holdings on a consolidated basis and (b) unaudited financial
statements of the Company. To the extent audited financial statements of
Holdings on a consolidated basis or audited financial statements of the Project
Company are no longer prepared or required to be prepared pursuant to the
Holdings Operating Agreement, the Investor shall have the right to request, at
the Investor’s sole expense, an audit of the Project Company’s financial
statements, in which case Managing Member and Panhandle B Member shall use
commercially reasonable efforts to cause audited financial statements to be
prepared (at the Investor’s sole cost and expense) in an expeditious manner.
Pursuant to Section 8.01(b) above, the Investor shall have the right to request,
at Investor’s sole expense, an audit of Company’s financial statements, in which
case Managing Member shall use commercially reasonable efforts to cause audited
financial statements to be prepared (at Investor’s sole cost and expense) in an
expeditious manner; and
(vii)    such other items as the Investor may reasonably request from time to
time.
(b)    The Investor shall be entitled (at its sole cost and expense) to have
auditors engaged by Investor review, subject to such auditors agreeing to comply
with customary confidentiality restrictions, any financial statements prepared
in respect of Company, Holdings or the Project Company and all books and records
and working papers related thereto; provided that any such reviews shall be
scheduled upon reasonable advance notice by Investor and shall occur during
normal business hours and shall be conducted in a manner


-47-    
 
 









--------------------------------------------------------------------------------











not to unreasonably interfere with the business and operations of Company,
Holdings, Project Company, Managing Member, or its and their Affiliates.
(c)    All financial statements required to be made or prepared hereunder will
be made or prepared in accordance with GAAP.
(d)    Where the right to conduct any such review are subject to obligations of
Managing Member (or its Affiliates) or Company (or its Subsidiaries), the
Investor’s review rights will be subject to all such limitations and to full
compliance by the Managing Member (or its Affiliates) or Company (or its
Subsidiaries) of all such obligations.
8.03    Confidentiality.
(a)    Subject to the provisions of this Section 8.03, each Member shall, and
shall cause its Affiliates and its and their Representatives to, keep
confidential all information, documentation and records obtained from the
Company, the Managing Member or its Affiliates and its and their respective
officers, directors, employees, consultants, agents, advisors, attorneys,
lenders, shareholders or other equity investors (collectively,
“Representatives”) with respect to Pattern, this Agreement, the Membership
Interest, the Company, Holdings, the Project Company or the Wind Farm, as well
as any information arising out of the Investor’s access to the books and records
of the Company or its Affiliates (collectively, and as qualified in the next
sentence, “Confidential Information”); provided that except as set forth in
clause (b) of this Section 8.03, nothing herein shall restrict or prohibit the
Members from disclosing Confidential Information to its Representatives, in each
case who first are instructed to maintain Confidential Information confidential
on substantially similar terms as those contained in this Section 8.03;
provided, further, that the Members shall be liable for any breach of this
Section 8.03 by any such Person as if the Investor had itself committed such
breach. “Confidential Information” shall not include: (i) public information or
information in the public domain at the time of its receipt by the Investor or
its Representatives; (ii) information which becomes public through no fault or
act of the Investor or its Representatives; or (iii) information received by the
Investor or its Affiliates in good faith from a third party lawfully in
possession of the information and not in breach of any confidentiality
obligations. Each Member acknowledges that it is aware that (A) Confidential
Information and Competitively Sensitive Information contain material, non-public
information regarding the Managing Member, the Company and their Affiliates, and
(B) the United States securities laws prohibit any Persons who have material,
non-public information from purchasing or selling securities of a company using
such information or from communicating such information to any Person (including
its Affiliates) under circumstances in which it is reasonably foreseeable that
such Person is likely to purchase or sell such securities in reliance upon such
information. The Investor further confirms that it has in place internal
information protection mechanisms to prevent unauthorized use of the
Confidential Information and Competitively Sensitive Information.
(b)    “Competitively Sensitive Information” shall mean information regarding
Pattern, the Managing Member, the Company, Holdings, the Project Company or the
Wind Farm that Pattern determines that one or more Affiliates of the Investor
could reasonably


-48-    
 
 









--------------------------------------------------------------------------------











be expected to use to compete with Pattern. Notwithstanding anything to the
contrary in this Agreement, in no event shall the Investor be entitled to
receive Competitively Sensitive Information, and the Investor shall, and shall
cause its Affiliates to, maintain any Competitively Sensitive Information of
which any of their respective employees, officers or directors is or becomes
aware in strict confidence; provided that the Managing Member shall, or shall
cause Pattern to, provide the Investor or PSP with a commercially reasonable
description of the nature of any Competitively Sensitive Information that would
otherwise have been provided to the Investor but for this Section 8.03(b) and
shall use commercially reasonable efforts to provide substitute disclosure to
the Investor that, to the greatest extent practicable under the circumstances,
will enable the Investor to exercise its rights under this Agreement in
substantially the same manner as if the Investor had full access to such
Competitively Sensitive Information and that is otherwise reasonably
satisfactory to the Investor.
(c)    Notwithstanding anything to the contrary contained herein, nothing in
this Agreement shall prevent or restrict the Investor or any of its Affiliates
or Pattern Finance or its Affiliates, as applicable, from disclosing, without
the agreement of the Managing Member, the Company, Holdings, Pattern or the
Project Company, or of the Investor, as applicable: (i) Confidential Information
required to be disclosed under any applicable Law (including applicable
securities laws) or the rules of any securities exchange; (ii) Confidential
Information required to be disclosed to such Person’s lenders or other creditors
on a confidential basis; provided that in no event shall this clause (ii) permit
the disclosure of any Competitively Sensitive Information. The Investor or any
Affiliate, or Pattern Finance or Affiliate, as applicable, disclosing
Confidential Information, as applicable in accordance with this ‎Section 8.03,
shall use reasonable efforts to (A) advise the Managing Member or the Investor,
as applicable, of the details of the required disclosure and (B) if permitted by
applicable Law, obtain the comments of the Managing Member or the Investor, as
applicable, on the wording of the proposed disclosure prior to making such
disclosure.
(d)    Notwithstanding anything to the contrary in this Agreement, in no event
shall the Investor, any of its Affiliates, or any of their respective
Representatives, share any Confidential Information or Competitively Sensitive
Information with any portfolio companies or other investments of PSP (or any of
their respective Representatives other than employees of PSP who are acting in
their capacity as Representatives of PSP and do not use such information for any
purpose other than in furtherance of the transactions contemplated by this
Agreement) and the Investor shall, and shall cause its Affiliates that receive
Confidential Information or Competitive Sensitive Information to, use customary
information barriers to ensure that no portfolio company or other investment of
PSP or any of their respective Representatives (other than employees of PSP who
are acting in their capacity as Representatives of PSP and do not use such
information for any purpose other than in furtherance of the transactions
contemplated by this Agreement) has access to any Confidential Information or
Competitively Sensitive Information.
(e)    Each Member shall consult with each other Member and provide each other
Member a reasonable opportunity to comment before issuing any press release or
making


-49-    
 
 









--------------------------------------------------------------------------------











any other public announcement regarding such other Member, provided that (i) in
the case of any disclosure required by applicable Law or stock exchange rule,
such consultation and opportunity to comment shall only be required to the
extent reasonably practicable under the circumstances and (ii) no consultation
and opportunity to comment shall be required with respect to any disclosure that
is substantially similar to prior public disclosure made in compliance with the
terms of this Agreement.
(f)    In the event of a breach of a Member’s obligations under this Section
8.03, the Member must, as soon as practicable following discovery of the breach,
give written notice to the other Members of the nature of the breach. The Member
must immediately, and upon consultation with the other Members, take all
necessary reasonable steps to limit the extent of the breach.
(g)    Disclosure or use of Confidential Information and Competitively Sensitive
Information contrary to, or other breach of, this Agreement, or any other
failure to comply with the terms and conditions of this Agreement by a Member,
will give rise to irreparable injury to the Company and Affiliates, inadequately
compensable in damages. The Members acknowledge and agree that the Company and
its Affiliates, as applicable, may, in addition to any other remedy and in
conjunction with Section 10.08, enforce the performance of this Agreement by way
of injunction or specific performance upon application to a court of competent
jurisdiction without proof of actual damages (and without the requirement of
posting a bond or other security). The rights and remedies provided in this
Agreement are cumulative and are in addition to, and not in substitution for,
any other rights and remedies available at law or equity.
8.04    Third Party Beneficiaries. The provisions of Section 8.03 will inure to
the benefit of the Company and its Subsidiaries, notwithstanding that such
Subsidiaries are not parties hereto.
8.05    Survival. The provisions of Section 8.03 will survive the termination of
this Agreement or dissolution of the Company.


ARTICLE 9    
DISSOLUTION, WINDING-UP AND TERMINATION
9.01    Dissolution. The Company shall dissolve and its affairs shall be wound
up on the first to occur of the following events (each a “Dissolution Event”):
(a)    the unanimous consent of the Members to dissolve the Company;
(b)    the disposition of all or substantially all of the Company’s business and
assets; or
(c)    an event that makes it unlawful for the business of the Company to be
carried on.


-50-    
 
 









--------------------------------------------------------------------------------











9.02    Winding-Up and Termination.
(a)    On the occurrence of a Dissolution Event, the Managing Member shall act
as liquidator. The liquidator shall proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Act. The
costs of winding up shall be borne as a Company expense. Until final
distribution, the liquidator shall continue to operate the Company properties
with all of the power and authority of the Members. The steps to be accomplished
by the liquidator are as follows:
(i)    as promptly as possible after dissolution and again after final winding
up, the liquidator shall cause a proper accounting to be made by the Certified
Public Accountants of the Company’s assets, liabilities, and operations through
the last calendar day of the month in which the dissolution occurs or the final
winding up is completed, as applicable;
(ii)    the liquidator shall discharge from Company funds all of the
indebtedness and other debts, liabilities and obligations of the Company
(including all expenses incurred in winding up) or otherwise make adequate
provision for payment and discharge thereof (including the establishment of a
cash escrow fund for contingent liabilities in such amount and for such term as
the liquidator may reasonably determine);
(iii)    with respect to the remaining assets of the Company:
(A)    the liquidator shall use all commercially reasonable efforts to obtain
the best possible price and may sell any or all Company property, including to
Members at such price, but in no event lower than the fair market value thereof,
and any resulting gain or loss from each sale shall be computed and allocated to
the Capital Accounts of the Members in accordance with the provisions of
clauses (iv) and (v) hereof; and
(B)    with respect to all Company property that has not been sold, the fair
market value of that property shall be determined and the Capital Accounts of
the Members shall be adjusted in accordance with clauses (iv) and (v) hereof.
(iv)    after giving effect to the special allocations in Section 5.01(b), items
of gross income, gain and credit arising in connection with the liquidation
shall first be allocated to each Member having a negative balance in its Capital
Account, in the proportion that such negative balance bears to the total
negative balances in the Capital Accounts of all Members, until each Member has
been allocated items of gross income and gain equal to any such negative balance
in its Capital Account and such deficit balance has thereby been eliminated;


-51-    
 
 









--------------------------------------------------------------------------------











(v)    any remaining items of income, gain, credit, loss, deduction and credit
arising in connection with the liquidation shall be allocated among the Members
in accordance with their Pro Rata Shares; and
(vi)    the remaining assets of the Company, shall be distributed to the Members
in accordance with the positive balance in their Capital Accounts, after giving
effect to all contributions, distributions and allocations for all periods.
9.03    Certificate of Cancellation. On completion of the distribution of
Company assets as provided herein, the Members (or such other Person or Persons
as the Act may require or permit) shall file a certificate of cancellation with
the Secretary of State of Delaware, and take such other actions as may be
necessary to terminate the existence of the Company. Upon the filing of such
certificate of cancellation, the existence of the Company shall terminate,
except as may be otherwise provided by the Act or other applicable Law. All
costs and expenses in fulfilling the obligations under this Section 9.03 shall
be borne by the Company.
ARTICLE 10    
GENERAL PROVISIONS
10.01    Offset. Whenever the Company is to pay any sum to any Member, any
amounts then owed by that Member to the Company may be deducted from such sum
before payment.
10.02    Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or certified mail, return receipt requested, or
by facsimile or other electronic transmission. A notice, request or consent
given under this Agreement is effective on receipt by the Member to receive it;
provided, however, that a facsimile or other electronic transmission that is
transmitted after 4:00 p.m. (local time at the place of receipt) shall be deemed
effective on the next Business Day. All notices, requests and consents to be
sent to a Member must be sent to or made at the addresses given for that Member
on Exhibit B, as amended from time to time, including in accordance with Section
3.03(b). A copy of any notice, request or consent to the Company must be given
to all of the Members. Whenever any notice is required to be given by Law, the
Delaware Certificate or this Agreement, a written waiver thereof, signed by the
Person entitled to notice, whether before or after the time stated therein,
shall be deemed equivalent to the giving of such notice.
10.03    Amendment or Restatement. This Agreement or the Delaware Certificate
may be amended or restated only by a written instrument executed (or, in the
case of the Delaware Certificate, approved) by all of the Members.
10.04    Binding Effect. This Agreement is binding on and shall inure to the
benefit of the Members and their respective successors and permitted assigns.
10.05    Governing Law; Construction. This Agreement is governed by and shall be
construed in accordance with the Law of the State of Delaware, excluding any
conflict-of-laws rule or principle that might refer the governance or the
construction of this Agreement to the Law of


-52-    
 
 









--------------------------------------------------------------------------------











another jurisdiction; provided, however, that the law of the State of New York
shall be the governing law with respect to the following matters: (a) the rights
and duties of the Company with respect to registration of transfer of securities
(other than any Transfer hereunder), (b) the effectiveness of registration of
transfer of securities by the Company, (c) whether the Company owes any duties
to an adverse claimant to a security and (d) whether an adverse claim can be
asserted against a Person to whom transfer of a certificated or uncertificated
security is registered or a Person who obtains control of an uncertificated
security. In the event of a direct conflict between the provisions of this
Agreement and any mandatory, non-waivable provision of the Act, such provision
of the Act shall control.
10.06    Dispute Resolution Procedure. Except as otherwise provided for in
Section 8.03 of this Agreement, if any dispute, claim, question or differences
arises out of or in relation to this Agreement, or any breach hereof, (a
“Dispute”) the Parties to this Agreement shall each use commercially reasonable
efforts to settle the Dispute prior to resorting to commencing a proceeding in
respect of such Dispute (“Initial Good Faith Discussions”). Notwithstanding the
foregoing, if the Dispute is not resolved within ten (10) days of commencing
such Initial Good Faith Discussions, the Parties shall refer such Dispute to
their respective senior representatives, who shall in turn use commercially
reasonable efforts to settle the Dispute (the “Escalated Good Faith
Discussions”). If such Dispute remains unresolved following the date that is ten
(10) days following the commencement of the Escalated Good Faith Discussions,
any Party may, following delivery of written notice to the other Party or
Parties, as applicable, commence an action in respect of such Dispute.
10.07    Jurisdiction; Service of Process. Each of the Parties hereto hereby
irrevocably consents to the non-exclusive jurisdiction of the courts of the
State of New York and of any federal court located therein in connection with
any suit, action or other proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby; agrees to waive any objection
to venue in the State of New York; and agrees that, to the extent permitted by
law, service of process in connection with any such proceeding may be effected
by mailing same in the manner provided in Section 10.02.
10.08    Third Parties. Except as provided below, the provisions of this
Agreement are intended solely to benefit the Members and, to the fullest extent
permitted by applicable Law, should not be construed as conferring any benefit
upon any creditor of the Company (and no such creditor shall be a third-party
beneficiary of this Agreement) and no Member shall have any duty or obligation
to any creditor of the Company to make any additional contributions to the
Company. Pattern and its Subsidiaries shall be the third party beneficiaries of
Section 3.04(a).
10.09    Severability. If one or more of the provisions of this Agreement are
held by a proper court to be unenforceable under applicable Law, portions of
such provisions, or such provisions in their entirety, to the extent necessary
and permitted by law, shall be severed herefrom, and the balance of this
Agreement shall be enforceable in accordance with its terms.
10.10    Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be an original, but each of which, when taken
together, shall constitute but one and the same instrument.


-53-    
 
 









--------------------------------------------------------------------------------











10.11    Corporate Opportunities, Waiver of Fiduciary Duties, Etc.. To the
maximum extent permitted by applicable Law, no Member will have any fiduciary
duties to any other Member or to the Company, including as may result from a
conflict of interest between any of Pattern, Pattern Finance, Investor, PSP, the
Company, Holdings and the Project Company.
10.12    Covenants for the Benefit of Panhandle B Member. In order to induce
Panhandle B Member to execute and deliver the acknowledgement and agreement
attached hereto, each Member hereby severally covenants and agrees, for the
benefit of Panhandle B Member, to comply with its obligations under Sections
3.02, 3.03 and 3.04 (subject, in the case of Section 3.04, to Sections 3.07 and
3.08), notwithstanding any subsequent amendment of those provisions or related
definitions other than amendments which have been consented to in writing by
Panhandle B Member, and notwithstanding any termination of this Agreement.


[The rest of this page intentionally left blank.]


-54-    
 
 









--------------------------------------------------------------------------------











EXECUTED as of the date first written above.


PATTERN US FINANCE COMPANY LLC
 
By:_/s/ Dyann S. Blaine_____________
Name: Dyann S. Blaine
Title: Vice President
 
 
 
VERTUOUS ENERGY LLC




By:__/s/ Patrick Samson___________
Name: Patrick Samson
Title: Authorized Signatory
 
By:__/s/ Jean Daigneault___________ 
Name: Jean Daigneault
Title: Authorized Signatory
 
 











-55-    
 
 









--------------------------------------------------------------------------------











ACKNOWLEDGMENT BY PANHANDLE B MEMBER
The undersigned, Panhandle B Member 2 LLC, a Delaware limited liability company
(“Panhandle B Member”) hereby acknowledges the terms set forth in Sections 3.03,
Sections 3.04(b) and (c) (subject to Sections 3.07 and 3.08), Section 4.02,
Article 6 and Section 8.02 of the Amended and Restated Limited Liability Company
Agreement of PAN2 B2 LLC dated as of December 22, 2017 (the “Agreement”) and
agrees with the Members as follows:
1.
Defined Terms. Terms used in this Acknowledgement which are not defined in this
Acknowledgement shall have the meanings provided in the Agreement.

2.
Restrictions on Disposition. In connection with any “Disposition” of “Class B
Membership Interests” (as such terms are defined in the Holdings Operating
Agreement) held by Panhandle B Member in Holdings (other than an Article 9
Disposition) (the “Class B Membership Interests Disposition”), Panhandle B
Member will comply with the restrictions set forth in Section 3.03(a), (b)(i)
and (ii)(A) of the Agreement as if such restrictions were applicable to such
Class B Membership Interests Disposition, mutatis mutandis.

3.
Tag-Along Provisions. To the extent Section 3.04(b) of the Agreement is
applicable to any Class B Membership Interests Disposition, if the Tag Along PSP
Seller provides a Tag Along Acceptance Notice in accordance with such Section
3.04(b), Panhandle B Member shall include the applicable Tagging Interests in
such Class B Membership Interests Disposition in accordance with such Section
3.04(b) and will otherwise comply with the terms of such Section 3.04(b) as if
it were applicable to Panhandle B Member as the seller of the Tag Along Sale
Interests, mutatis mutandis.

4.
ROFO Provisions. To the extent Section 3.04(c) of the Agreement is applicable to
any Class B Membership Interests Disposition, Panhandle B Member shall comply
with the terms of such Section 3.04(c) as if it were applicable to Panhandle B
Member as the ROFO Offeree.

5.
Management and Reporting. Panhandle B Member shall comply with the terms of
Article 6 and Section 8.02 of the Agreement to the extent applicable to
Panhandle B Member or Holdings.

6.
Pattern Control Rights Transfer. Panhandle B Member shall promptly perform any
and all acts necessary to implement the Pattern Control Rights Transfer when
required by the Agreement.

PANHANDLE B MEMBER 2 LLC
By:
/s/ Dyann S. Blaine    
Name: Dyann S. Blaine
Title: Vice President



-56-    
 
 









--------------------------------------------------------------------------------






EXHIBIT A
Members, Capital Contributions, Etc.

Member Name
Capital Account on the Effective Date
Number of Units
Pro-Rata Share
Vertuous Energy LLC
$58,640,000
9,800
98%
Pattern US Finance Company LLC
$1,196,735
200
2%






--------------------------------------------------------------------------------















EXHIBIT B




Members’ Addresses for Notice




If to Pattern Finance:
c/o Pattern Energy Group Inc.
Pier 1, Bay 3
San Francisco, California 94111
Attention: General Counsel
Tel: 415-283-4000
Fax: 415-362-7900
If to Investor:
c/o Public Sector Pension Investment Board
1250 René-Lévesque Blvd. West
Suite 1400
Montreal, Québec H3B 5E9
Attention: Managing Director, Infrastructure Investments
Fax: 514-937-0403
Email: vertuousenergy@investpsp.ca and legalnotices@investpsp.ca


Copy to:
Davies Ward Phillips & Vineberg LLP
1501, avenue McGill College, 26th Floor
Montreal, Québec, Canada H3A 3N9
Attention: Franziska Ruf
Facsimile (514) 841-6499
E-mail:     fruf@dwpv.com
    


-2-    
 
 







